       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 1 of 46

                                                                                                  1


                                                                                February 2020
                                  CURRICULUM VITAE

                                  Daniel William Webster


PERSONAL DATA

                                           Department of Health Policy & Management
         , MD                              Johns Hopkins Bloomberg School of Public Health
                                           624 N. Broadway, Room 593
                                           Baltimore, MD 21205
                                           (410) 955-0440 (office)
                                                          (mobile)
                                           e-mail:

EDUCATION AND TRAINING

Doctor of Science, 1991, The Johns Hopkins University, School of Hygiene and Public Health,
Department of Health Policy and Management.

Masters of Public Health, 1985, The University of Michigan, School of Public Health, Department
of Health Planning and Administration.

Bachelors of Arts, 1982, The University of Northern Colorado, Psychology.


PROFESSIONAL EXPERIENCE

Bloomberg Professor of American Health in Violence Prevention, 2018 - present. Professor,
2010 – present; Associate Professor, 2001-2010; Assist Professor 1995-2001; Instructor, 1992-
1995. Department of Health Policy and Management, Johns Hopkins Bloomberg School of Public
Health, Baltimore, MD.

Director, Health and Public Policy PhD Program 2013-2015. Department of Health Policy and
Management, JHBSPH.

Professor, 2010 – present, Division of Public Safety Leadership, School of Education, Johns
Hopkins University, Baltimore, MD.

Research Center Participation at Johns Hopkins Bloomberg School of Public Health Center
Director, 2012 – present, Co-Director, 2001–2012. Johns Hopkins Center for Gun Policy
and Research.

Team Co-Lead, 2016 - present. Violence Prevention Workgroup, Bloomberg American Health

                                                                              SSS-002305
         Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 2 of 46

                                                                                                   2

Initiative.

Deputy Dir. for Research, 2005–present, Faculty, 2000-2017. Center for the Prevention of
Youth Violence.

Core Faculty, 2016 – present. Center for Mental Health and Substance Abuse Policy Research.

Core Faculty, 1992 - present. Center for Injury Research and Policy. JHBSPH.

Director of Violence Research, 1990-1992. Washington Hospital Center, Trauma, Surgical Critical
Care, and Emergency Medicine Department, Washington, DC.

Graduate Research/Teaching Assistant, 1987-1990. The Johns Hopkins University, Injury
Prevention Center and Department of Pediatrics, Baltimore, MD.

Guest Researcher, 1988. National Institute on Aging; Epidemiology, Demography, and Biometry
Program, Bethesda, MD.

Injury Control Analyst, 1986 - 1987. American National Red Cross, Washington, DC.

Research Associate II, 1985 - 1986. Program for Urban Health Research, Department of
Epidemiology, School of Public Health, The University of Michigan, Ann Arbor.

Research Associate I, 1984-1985. Systems Analysis Division, The University of Michigan
Transportation Research Institute, Ann Arbor.

Research Assistant I, 1983-1984. Department of Health Behavior and Health Education, School of
Public Health, The University of Michigan, Ann Arbor.

Social Worker, 1982-1983. Department for Social Services, Cabinet for Human Resources,
Commonwealth of Kentucky, Warsaw, Kentucky.

Society Membership and Leadership
American Public Health Association, Injury Control and Emergency Health Services Section, Policy
Committee, Faculty for training seminar on Design & Evaluation of Violence Prevention Programs.

American Society of Criminology, Firearms Program Chair 2009.

Participation on Advisory Panels and Task Forces
Founding member and Co-Chair, advisory board for Safe Streets Baltimore, Baltimore City Health
Dept., 2016 - present.

Director, Johns Hopkins-Baltimore Collaborative for Violence Reduction, 2016 –2019.

Director, Baltimore Homicide Review Commission. City of Baltimore, 2014 – 2015.


                                                                             SSS-002306
        Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 3 of 46

                                                                                                     3

Advisory Committee on Violent Media and Gun Violence to the Directorate of the Social, Behavioral
and Economic Sciences Division, National Science Foundation, 2013.

Institute of Medicine, Planning Committee for Workshop on Evidentiary Base for Violence
Prevention across the Lifespan and Around the World, 2012-2013.

Invited participant to the Baltimore City GunStat project to provide technical assistance to law
enforcement officials on gun law enforcement strategies, 2007 to present.

Expert reviewer, Child Death Review Capacity Building Project, Harborview (University of
Washington) Injury Prevention and Research Center, 2006.

Advisory Council to the California Department of Justice for planning gun violence prevention
campaign, 2005 - 2009.

Lethality Assessment Committee, advisory group for the Maryland Network Against Domestic
Violence to develop a model lethality assessment protocol for police and providers of services to
victims of intimate partner violence, 2003 to present.

Johns Hopkins Univ. President’s Council on Urban Health, Violence Working Group, 1998-2000.

Baltimore City Task Force on Gunshot Wound Lethality, 1996-1997.

Grant Review
National Center for Injury Control and Prevention, Centers for Disease Control and Prevention,
Youth Violence Prevention Through Community-Level Change, April 2004.

National Center for Injury Control and Prevention, Centers for Disease Control and Prevention, May
2001. (Also selected for NCIPC-CDC review panel, June 1998)

National Institutes of Health, Clinical Sciences Special Emphasis Panel, Small Business Innovation
Research Program, March 1999.

National Institute for Mental Health, Behavioral Science Track Award for Rapid Transition
B/START) Program, April 1998.

Consultations
National Opinion Research Center, University of Chicago, 2019-present. Expert advisor on project to
develop recommendations for building a data infrastructure for gun violence research. Funded by the
National Collaborative for Gun Violence Research.

Consultant and Participant, Square One Justice Project to Reimagine Criminal Justice, Columbia
University, 2019-present.




                                                                                  SSS-002307
        Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 4 of 46

                                                                                                       4

Violence Prevention Research Program, University of California, Davis, 2014 – present. Identify
state background check policies for firearm purchasers and develop plans for evaluating the laws’
effects on violence and injuries.

John Jay School of Criminal Justice, 201 –2019. Advise team evaluating Cure Violence public health
interventions in New York to reduce shootings and other serious violence.

Police Executive Research Forum, 2012-2014. Advise PERF and law enforcement officials in four
cities on strategies to combat gun violence as part of a USDOJ Bureau of Justice Assistance project.

California Dept. of Justice, Firearms Division, 2005-2006. Provide advice about how the state should
use funds from its litigation against Wal-Mart to advance gun violence prevention.

The Robert Wood Johnson Foundation, 2005-2006. Prepare advice and white papers on the
prevention of youth violence and the prevention of intimate partner violence.

National Association for the Advancement of Colored People, 1999-2000. Assistance with gun
violence victimization survey of NAACP members for use in lawsuit against the gun industry.

Duke University and Georgetown University, 1998-1999. Consultation on project to estimate the
economic costs associated with firearm injuries.

Consortium of Virginia Urban Municipalities on strategies to reduce violence, 1992.

Center to Prevent Handgun Violence, Washington, DC, 1991-1993. Conducted survey of
pediatricians on materials being developed for education families about firearm injury prevention.

Testimony
The Importance of Federal Funding of Public Health Research on Gun Violence and Its Prevention
Testimony presented before the House Appropriations Subcommittee on Labor, Health and Human
Services, Education, and Related Agencies on March 7, 2019.


Testimony in Support of Illinois SB 1966 – Fix the FOID Act – A measure to strengthen the state’s
firearm owner licensing laws. May 20, 2019.


Testimony in Support of Maryland SB 741 - Public Safety – Handgun Permit Review Board –
Repeal, February 18, 2018.


Testimony in support of Violence Intervention and Prevention Program funding, Maryland House of
Delegates, Appropriations Committee, February 6, 2018.

Testimony before U.S. House Gun Violence Prevention Task Force’s Forum: “No More Silence:
Commonsense Solutions to Address the Gun Violence Epidemic.” December 8, 2015.

                                                                                SSS-002308
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 5 of 46

                                                                                                   5


Congressional staff briefing on “Guns, Public Health, and Mental Illness: An Evidence-Based
Approach to Federal Policy. U.S. House of Representatives, December 11, 2013.

Testimony in Support of SB 281 – Firearm Safety Act of 2013, and SB 266, Maryland Senate Judicial
Proceedings Committee, February 6, 2013.

Testimony in support of HB 1092 – Public Safety – Regulated Firearms – Reporting Lost or Stolen.
Maryland House of Delegates, Judicial Proceedings Committee Hearings, March 5, 2013

United States House of Representatives Democratic Gun Violence Prevention Task Force on
Strengthening Federal Law on Background Checks for Firearm Purchases Friday March 15, 2013.

Proposals to Reduce Gun Violence: Protecting Our Communities While Respecting the Second
Amendment. U.S. Senate, Subcommittee on the Constitution, Civil Rights, and Human Rights,
February 12, 2013.

Congressional Briefing: Gun Violence: Lessons from Research and Practice. U.S. House of
Representatives, February 22, 2012.

Maryland Senate. SB 512, Regulated Firearms – Database – Applications for Dealer’s License –
Record 2 Keeping and Reporting Requirements. February 23, 2012.

District of Columbia Council, Hearing on gun laws, January 30, 2012.

Maryland Senate and House of Delegates, SB 162 / HB 330, Bill to reduce maximum capacity of
detachable ammunition magazines, Feb. – March, 2011.

Maryland Senate and House of Delegates, SB 161 / HB 1043, Bill to provide state police with greater
authority to regulate licensed handgun dealers, Feb. – March, 2011.

Maryland Senate and House of Delegates, SB 239 / HB 241, Bill to create a minimum sentence of 18
months for all defendants convicted of illegal possession of a loaded firearm, Feb. – March, 2011.

Maryland Senate and House of Delegates, SB 240 / HB 252, Bill to allow longer sentences for felons
illegally possessing firearms and extend prohibitions to include long guns, Feb. – March, 2011.

U.S. House of Representatives, Forum on the Gun Show Loophole Act of 2009. July 14, 2010.

Chicago City Council, Committee on Police and Fire Departments, Hearing on a new legislation to
replace the city’s handgun ban with comprehensive gun regulations. June 29, 2010.

Maryland Senate and House, SB 645 and HB 820, Firearms Safety Act of 2010, March 2010.

District of Columbia Council, Committee on Public Safety and the Judiciary, Hearing on a bill to
rewrite many provisions of its firearms laws. October 1, 2008.

                                                                                SSS-002309
        Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 6 of 46

                                                                                                     6


District of Columbia Council, Committee on Public Safety and the Judiciary, Hearing on the revision
of the District’s gun laws in response to the Supreme Court’s ruling that the law was unconstitutional.
July 2, 2008.

Maryland Senate, SB 642 Restrictions on pretrial release for offenses involving firearms. Mar. 2008.

Maryland Senate, SB586 Restrictions on Possession of Firearms - Conviction of Disqualifying Crime
and Protective Order Respondent, March 2008.

Maryland Senate, SB585 Reporting Lost or Stolen Firearms, March 2008.

Baltimore City Council, Law to Establish a Registry for Gun Offenders, August 2007.

United States Congress, House Committee on Government Oversight and Reform, May 10, 2007.

Connecticut Senate, RB 5600, Act to Require Reporting of Theft or Loss of a Firearm. March 2004.

Maryland Senate, SB 83, Law Enforcement – Forfeited Property and Agency-Owned Handguns –
Disposition; SB 528, Firearm Loss and Theft Reporting; SB 494 Assault Weapons Ban; Feb. 2003.

Maryland Senate, SB 224 Gun Accountability Act of 2002; SB 225 Gun Safety Act of 2002; SB 969
Minors Access to Firearms, March 12, 2002.

Maryland Senate, SB 448, Bodywire Evidence and Illegal Gun Sales, February 22, 2002.

Maryland Senate, SB 384, Minors’ Access to Firearms - Felony. March 13, 2001.

Maryland House of Delegates, HB 1131, Mandatory Licensing of Handgun Purchasers, March 2000.
California State Assembly, Committee on Public Safety, hearing on a right-to-carry handgun law,
November 18, 1997. (Written)

Baltimore City Grand Jury Commission on the Prevention of Gun Violence, March 25, 1993.

Maryland Senate, SB 326, Assault Pistols Act of 1993, March 17, 1993.

EDITORIAL ACTIVITIES
Scientific Journal Peer Review
American Journal of Epidemiology
American Journal of Preventive Medicine
American Journal of Public Health
Annals of Emergency Medicine
Annual Reviews of Public Health (Special Symposium Editor 2014-2015)
Archives of Pediatric and Adolescent Medicine Canadian
Medical Association Journal
Epidemiologic Reviews (Special Issue Editor 2015-2016)

                                                                                 SSS-002310
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 7 of 46

                                                                                              7

Guide to Clinical and Preventive Services
Health Education and Behavior (Special Issue Editorial Board Member)
Health Education Research
Injury Prevention (Editorial Board, 2005-2010)
JAMA (Journal of the American Medical Association)
Journal of Crime and Delinquency
Journal of Criminal Justice
Journal of General and Internal Medicine
Journal of Health Politics, Policy, and Law
Journal of Interpersonal Violence
Journal of Policy Analysis & Management
Journal of Quantitative Criminology
Journal of Trauma
Journal of Urban Health
Journal of Women’s Health
New England Journal of Medicine
Pediatrics
Politics and Policy
Preventive Medicine (Co-editor, special issue on gun violence, 2015)
Social Science & Medicine
Sothern Economic Journal
Western Criminology Review


HONORS AND AWARDS

Inaugural (Endowed) Bloomberg Professor of American Health, 2018.

Johns Hopkins University Distinguished Alumni Award, 2017.

Injury Free Coalition for Kids, Pioneer Award, 2017.

Leon Robertson Award for best 2016 article in Injury Epidemiology, co-author, 2017.

Baltimore City Health Equity Leadership Award, 2016.

David Rall Award for Science-Based Advocacy, American Public Health Association, 2015.

Finalist for The Baltimore Sun’s award for Marylander of the Year, 2013.

Selected for Institute of Medicine Planning Committee for the Evidentiary Base for Violence
Prevention Across the Lifespan and Around the World Workshop, 2012.

Delta Omega Honorary Society in Public Health – Alpha Chapter, Johns Hopkins Bloomberg School
of Public Health, Faculty induction, 2005.

                                                                              SSS-002311
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 8 of 46

                                                                                                  8


Education Award from the Maryland Network Against Domestic Violence, 2004.

Delta Omega Honorary Society - Alpha Chapter Certificate of Merit, 1989.

William Haddon Memorial Fellowship, The Johns Hopkins School of Public Health, 1988-1989.

Public Health Traineeship, The Johns Hopkins School of Public Health, 1987-1989.


PUBLICATIONS

Peer Reviewed Journal Articles
Webster DW, McCourt AD, Crifasi CK, Booty MD. Evidence Concerning the Regulation of
Firearms Design, Sale, and Carrying on Fatal Mass Shootings in the United States. Criminology &
Public Policy, 2020;19:171–212. doi.org/10.1111/1745-9133.12487

Trangenstein P, Eck R, Lu Y, Webster D, Jennings JM, Latkin C, Milam AJ, Furr-Holden D,
Jernigan DH. The Violence Prevention Potential of Reducing Alcohol Outlet Access in Baltimore,
MD. Journal of Studies on Alcohol and Drugs 2020, forthcoming.

Crifasi CK, Buggs SAL, Booty MD, Webster DW, Sherman SG. Baltimore’s Underground Gun
Market: availability of and access to guns. Violence and Gender, in press.

Booty M, O’Dwyer J, Webster D, McCourt A, Crifasi C. Describing a “mass shooting”: the role of
databases in understanding burden. Injury Epidemiology, 2019;6:47. doi:10.1186/s40621-019-0226-7

Stone E, Barry CL, Crifasi CK, Webster DW, Vernick JS, McGinty EE. Support for Gun Policies
among Young Adults in the U.S., 2017-2019. Preventive Medicine, in press.

Castillo-Carniglia A, Webster DW, Wintemute GJ. Effect on background checks of newly-enacted
comprehensive background check policies in Oregon and Washington: a synthetic control approach.
Injury Epidemiology. 2019;6:45. Published 2019 Nov 27. doi:10.1186/s40621-019-0225-8

Barry CL, Stone E, Crifasi CK, Vernick JS, Webster DW, McGinty EE. Trends in Americans’
Support for Gun Policies. Health Affairs 2019; 38:1727-34. doi: 10.1377/hlthaff.2019.00576.

Crifasi CK, Stone EM, McGinty B, Vernick JS, Barry CL, Webster DW. Differences in public
support for handgun purchaser licensing. Injury Prevention 2019 Sep 6. pii: injuryprev-2019-043405.
doi: 10.1136/injuryprev-2019-043405. [Epub ahead of print]

Crifasi CK, O'Dwyer JK, McGinty EE, Webster DW, Barry CL. Desirability of personalized guns
among current gun owners. American Journal of Preventive Medicine. 2019 Jun 7. pii: S0749-
3797(19)30155-2. doi: 10.1016/j.amepre.2019.02.024. [Epub ahead of print] PMID: 31196718




                                                                              SSS-002312
        Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 9 of 46

                                                                                                         9

Hasegawa RB, Webster DW, Small DS. Bracketing in the Comparative Interrupted Time-Series
Design to Address Concerns about History Interacting with Group: Evaluating Missouri's Handgun
Purchaser Law. Epidemiology 2019 May;30(3):371-379. doi: 10.1097/EDE.0000000000000989.
PMID: 30969945.

Zeoli AM, Webster DW. Firearm policies that work. JAMA. 2019 Feb 25. doi:
10.1001/jama.2019.0706.

Decker MR, Wilcox HC, Holliday CN, Webster DW. An integrated public health approach to
interpersonal violence and suicide prevention and response. Public Health Rep. 2018
Nov/Dec;133(1_suppl):65S-79S. doi: 10.1177/0033354918800019. PMID: 30426878

Crifasi CK, McCourt AD, Booty MD, Webster DW. Polices to Prevent Illegal Acquisition of
Firearms: Impacts on Diversions of Gun for Criminal Use, Violence, and Suicide. Current
Epidemiology Reports 2019; 6:238–247.

Castillo -Carniglia A, Webster DW, Cerdá M, Kagawa R, Vernick JS, Wintemute GJ, Crifasi CK.
California’s comprehensive background check and misdemeanor violence prohibition policies, and
firearm mortality. Annals of Epidemiology 2019; 30:50-56. doi: https://doi.org/10.1016/
j.annepidem.2018.10.001.

Trangenstein PJ, Curriero FC, Webster D, Jennings JM, Latkin C, Eck R, Jernigan DH. Outlet type,
access to alcohol, and violent crime. Alcoholism: Clinical and Experimental Research 2018
Nov;42(11):2234-2245. doi: 10.1111/acer.13880. Epub 2018 Sep 26. PMID: 30256427

Crifasi CK, Merrill-Francis M, McCourt A, Vernick JS, Wintemute GJ, Webster DW. Association
between Firearm Laws and Homicide in Large, Urban U.S. Counties, Journal of Urban Health 2018
Jun;95(3):383-390. doi: 10.1007/s11524-018-0273-3. Correction: Oct 2018; 95 (5):773-776.
10.1007/s11524-018-0306-y

Barry CL, Webster DW, Stone E, Crifasi CK, Vernick JS, McGinty EE. Five Years after Newton:
Public Support for Gun Violence Prevention Policies among Gun Owners and Non-Gun Owners.
American Journal of Public Health. Published online ahead of print May 17, 2018: e1-e4.
Doi:10.2105/AJPH.2018.304432).

Crifasi CK, McGinty EE, Douchette M, Webster DW, Barry CL. Storage practices of U.S. gun
owners in 2016. American Journal of Public Health, 2018; 108:532-537. doi:
10.2105/AJPH.2017.304262. Epub 2018 Feb 22. PMID: 29470124.

Crifasi CK, Frances M, Vernick JS, Webster DW. Changes in the legal environment and
enforcement of firearm transfer laws in Pennsylvania and Maryland. Injury Prevention January 13,
2018 [Epub ahead of print] as 10.1136/injuryprev-2017-042582.

Zeoli AM, McCourt A, Buggs S, Lilley D, Frattaroli S, Webster DW. Analysis of the strength of
legal firearms restrictions for perpetrators of domestic violence and their impact on intimate partner
homicide. American Journal of Epidemiology 2018;187(11):2365–2371. doi: 10.1093/aje/kwy174.



                                                                                  SSS-002313
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 10 of 46

                                                                                                   10

Kagawa RM, Rudolph KE, Cerda M, Castillo AC, Shev BA, Webster D, Vernick JS, Crifasi CK,
Wintemute GJ. Repeal of comprehensive background check policies and firearm homicide and
suicide. Epidemiology 2018;29:494-502. doi: 10.1097/EDE.0000000000000838. PMID: 29613872

Castillo AC, Kagawa RM, Webster DW, Vernick JS, Cerda M, Wintemute GJ. Comprehensive
Background Check Policy and Firearm Background Checks in Three States. Injury Prevention 2017;
doi:10.1136/injuryprev-2017-042475.

Webster DW, Buggs SAL.* Can an Efficacious Strategy for Curtailing Illegal Drug Sales Be
Counted on to Reduce Violent Crime? Criminology & Public Policy 2017;16: 821-825.

Stuart EA, Crifasi C, McCourt A, Vernick JS, Webster D. Differing perspectives on analyzing data
related to firearms and suicide. American Journal of Public Health. 2017 Aug;107(8):e26. doi:
10.2105/AJPH.2017.303890.

Crifasi CK, Choksey S, Buggs S,* Webster DW. The initial impact of Maryland’s Firearm Safety
Act of 2013 on the supply of crime guns in Baltimore. The Russel Sage Foundation Journal for the
Social Sciences 2017;3(5):128-140. https://www.jstor.org/stable/10.7758/rsf.2017.3.5.06

Crifasi CK, Pollack K, Webster DW. Assaults against U.S. law enforcement officers in the line-of
duty: Situational context and predictors of lethality. Injury Epidemiology 2016; 3:29. PMID:
27885587.

Tung GJ, Vernick JS, Stuart EA, Webster DW, Gielen AC. Federal Actions to Incentivize State
Adoption of 0.08g/dl Blood Alcohol Concentration Laws. Injury Prevention 2016 Oct 31. doi:
10.1136/injuryprev-2016-042087. PMID: 27799290.

Milam AJ, Buggs S*, Furr-Holden CD, Leaf P, Bradshaw CP, Webster D. Changes in Attitudes
towards Guns and Shootings following Implementation of the Baltimore Safe Streets Intervention. J
Urban Health 2016 Jun 13. [Epub ahead of print] PMID: 27294969.

Masho SW, Schoeny M, Sigel E, Webster D. Outcomes, data, and indicators of violence at the
community level. Journal of Primary Prevention 2016;37:121-39. doi: 10.1007/s10935-016-0429-4.

Wintemute GJ, Frattaroli S, Wright MA, Claire BE, Vittes KA, Webster DW. Firearms and the
incidence of arrest among respondents to domestic violence restraining orders. Injury Epidemiology,
2015; 2:14. doi: 10.1186/s40621-015-0047-2.

Riedel LE, Barry CL, McGinty EE, Bandara SN, Webster DW, Toone RE, Huskamp HA. Improving
Health Care Linkages for Persons: The Cook County Jail Medicaid Enrollment Initiative. J Correct
Health Care. 2016 Jul;22(3):189-99. doi: 10.1177/1078345816653199. PMID: 27302704.

Messing JT, O’Sullivan CS, Webster D, Campbell J. Are Abused Women’s Protective Actions
Associated with Reduced Threats, Stalking, and Violence Perpetrated by their Male Intimate
Partners? Violence Against Women 2016 Apr 26. pii: 1077801216640381. [Epub ahead of print]
PMID: 27118689.

                                                                               SSS-002314
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 11 of 46

                                                                                                   11

Parker EM, Gielen AC, Castillo R, Webster D, Glass N. Intimate partner violence and patterns of
safety strategy use among women seeking temporary protective orders: a latent class analysis.
Violence Against Women 2016 Mar 6. pii: 1077801216631436. [Epub ahead of print] PMID:
26951307.

Messing JT, Campbell J, Webster DW, Brown S, Patchell B, Wilson JS. The Oklahoma lethality
assessment study: A quasi-experimental evaluation of the Lethality Assessment Program. Social
Service Review 2015: 89: 499-530. DOI: 10.1086/683194.

Webster DW, Cerdá M, Wintemute GJ, Cook PJ. Epidemiologic evidence to guide the
understanding and prevention of gun violence. Epidemiologic Reviews 2016; 38(1):1-4. doi:
10.1093/epirev/mxv018. Epub 2016 Feb 10. PMID: 26905892.

Milam AJ, Furr-Holden CD, Leaf P, Webster D. Managing Conflicts in Urban Communities: Youth
Attitudes Regarding Gun Violence. J Interpersonal Violence 2016; Mar 27. pii: 0886260516639584.
[Epub ahead of print] PMID: 27021734.

Bushman BJ, Newman K, Calvert SL, Downey G, Drezde M, Gottfredson M, Jablonski NG, Masten
AS, Morrill C, Neil DB, Romer D, Webster DW. Youth violence: what we know and what we need
to know. American Psychologist 2016;71:17-39. doi: 10.1037/a0039687.

Wintemute GJ, Frattaroli S, Wright MA, Claire BE, Vittes KA, Webster DW. Firearms and the
incidence of arrest among respondents to domestic violence restraining orders. Injury Epidemiol.
2015;2(1):14. Epub 2015 Jun 23. PMID: 27747746

Bandara SN, Huskamp HA, Riedel LE, McGinty EE, Webster D, Toone RE, Barry CL. Leveraging
the Affordable Care Act to enroll justice-involved populations in Medicaid: an inventory of state and
local efforts. Health Affairs 2015;34:2044-51. doi: 10.1377/hlthaff.2015.0668. PMID: 26643624.

Crifasi CK, Pollack K, Webster DW. The influence of state-level policy changes on the risk
environment for law enforcement officers. Injury Prevention 2016; 22:274-8. doi:
10.1136/injuryprev-2015-041825. PMID: 26718550.

Kennedy-Hendricks A, Richey M, McGinty EE, Stuart EA, Barry CL, Webster DW. Opioid
Overdose Deaths and Florida’s Crackdown on Pain Clinics. Am J Public Health 2015 Dec 21:e1-e8.
[Epub ahead of print] PMID: 26691121.

Rutkow L, Chang HY, Daubresse M, Webster DW, Stuart EA, Alexander GC. Effect of Florida’s
prescription drug monitoring program and pill mill laws on opioid prescribing and use. JAMA
Internal Med 2015; online August 17, 2015. doi:10.1001/jamainternmed.2015.3931.

Crifasi CK, Meyers JS, Vernick JS, Webster DW. Effects of changes in permit-to-purchase handgun
laws in Connecticut and Missouri on suicide rates. Preventive Med. Jul 23, 2015. pii:
S00917435(15)00229-7. doi: 10.1016/j.ypmed.2015.07.013. [Epub ahead of print] PMID: 26212633.



                                                                                 SSS-002315
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 12 of 46

                                                                                                 12

McGinty EE, Sell TK, Wolfson JA, Webster DW. Political communication about firearm policy in
the United States: Competing news media messages about background check proposals in the year
following the Newtown shooting. J Health Politics, Policy, and Law, 2015 Nov 13. pii: 3445592.
[Epub ahead of print] PMID: 26567381.

Barry CL, Kennedy Hendricks A, Gollust SE, Niederdeppe J, Bachhuber MA, Webster D, McGinty
EE. Understanding Americans' Views on Opioid Pain Reliever Abuse. Addiction. 2015 Jul 25. doi:
10.1111/add.13077. [Epub ahead of print] PMID: 26212522

Rudolph KE, Stuart EA, Vernick JS, Webster DW. Association between Connecticut’s permit-
topurchase handgun law and homicides. American Journal of Public Health, 105(8):e49-54.
doi:10.2105/AJPH.2015.302703.

Barry C, McGinty EE, Vernick JS, Webster DW. Two Years after Newtown - Public Opinion on
Gun Policy Revisited. Preventive Medicine 2015 May 18. pii: S0091-7435(15)00166-8. doi:
10.1016/j.ypmed.2015.05.007.

Webster DW, Wintemute GJ. Effects of policies designed to keep firearms from high-risk
individuals. Annual Reviews of Public Health. 2015;36:21-37. PMID: 25581152.

McGinty EE, Frattaroli S, Appelbaum P, Bonnie R, Grilley A, Horwitz J, Swanson J, Webster DW.
Using research evidence to reframe the policy debate around mental illness and guns: Process and
recommendations. Am J Public Health. 2014;104(11):e22-6. doi: 10.2105/AJPH.2014.302171.

Webster DW, Crifasi CK, Vernick JS. Effects of the repeal of Missouri’s handgun purchaser
licensing law on homicides. J Urban Health 2014;91:293-302. Erratum: J Urban Health 2014;
91:598-601.

McGinty EE, Webster DW, Jarlenski ML, Barry CL News media framing of serious mental illness
and gun violence in the United States, 1997-2012 Am J Public Health 2014;104:406-13. doi:
10.2105/AJPH.2013.301557.

Cavanaugh CE, Messing JT, Amanor-Boadu Y, O’Sullivan CS, Webster D, Campbell J. Intimate
partner sexual violence: a comparison of foreign-born versus U.S.-born physically abused Latinas. J
Urban Health 2014;91:122-35. PMID: 23959640.

McGinty EE, Webster DW, Barry CL. Gun policy and serious mental illness: Priorities for future
research and policy. Psychiatric Services 2014;65:50-8. doi: 10.1176/appi.ps.201300141

Tung GJ, Vernick JS, Stuart EA, Webster DW. Political factors affecting the enactment of clean
indoor air laws. Am J Public Health. 2014;104(6):e92-7. doi: 10.2105/AJPH.2013.301689.

Whitehill JM, Webster DW, Frattaroli S, Parker EM. Interrupting violence: How the CeaseFire
program prevents imminent gun violence through conflict mediation. J Urban Health 2014;91:84-95.
doi: 10.1007/s11524-013-9796-9.



                                                                               SSS-002316
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 13 of 46

                                                                                                   13

Wintemute GJ, Frattaroli S, Wright MA, Claire BE, Vittes KA, Webster DW. Identifying armed
respondents to domestic violence restraining orders and recovering their firearms: process evaluation
of an initiative in California. Amer J Public Health 2014;104:e113-8. doi: 2013.301484. PMID:
24328660

Vittes KA, Webster DW, Frattaroli S, Claire BE, Wintemute GJ. Removing guns from batterers:
Findings from a survey of domestic violence restraining order recipients in California. Violence
Against Women 2013; 19:602-16. doi: 10.1177/1077801213490561.

Milam AJ, Furr-Holden D, Bradshaw CP, Webster DW, Leaf PJ. Alcohol environment, perceived
safety, and exposure to alcohol, tobacco, and other drugs in early adolescence. Journal of
Community Psychology 2013;41:867-883.

McGinty EE, Webster DW, Barry CL. Dangerous People or Dangerous Guns? Effects of news
media messages about mass shootings on attitudes toward persons with serious mental illness and
public support for gun control policies. American Journal of Psychiatry 2013;170:494-501.

Barry CL, McGinty EE, Vernick JS, Webster DW. After Newtown – public opinion on gun policy
and mental illness. New England Journal of Medicine 2013;368:1077-1081. doi: 10.1056.

Vittes KA, Vernick JS, Webster DW. Common sense gun policy reforms for the United States.
British Medical Journal 2012; 345:e8672. doi: 10.1136 /bmj.e8672.

Alexander GC, Webster DW, Kruszewski SP. Rethinking opioid prescribing to protect patient
safety and public health. JAMA 2012;308:1865-6. doi: 10.1001 /jama.2012.14282.

Whitehill JM, Webster DW, Vernick JS. Street conflict mediation to prevent youth violence: conflict
characteristics and outcomes. Injury Prev 2013; 19:204-9. doi: 10.1136 /injuryprev-2012-040429.

Vittes KA, Vernick JS, Webster DW. Legal status and source of offenders’ firearms in states with
the least stringent criteria for gun ownership. Injury Prevention 2013;19:26-31. doi:
10.1136/injuryprev-2011-040290.

Kercher C, Swedler DI, Pollak KM, Webster DW. Homicides of law enforcement officers
responding to domestic disturbance calls. Injury Prevention 2013; 19:331-5.

Webster DW, Whitehill JM, Vernick JS, Curriero FC. Effects of Baltimore’s Safe Streets Program
on gun violence: a replication of Chicago’s CeaseFire program. J Urban Health 2013;90:27-40. doi:
10.1007/s11524-012-9731-5.

Webster DW, Vernick JS, Bulzacchelli MT, Vittes KA. Recent federal gun laws, gun dealer
accountability and the diversion of guns to criminals in Milwaukee. J Urban Health 2012;89:87-97.

Yang C, German D, Webster DW, Latkin C. Experiencing violence as a predictor of drug use relapse
among former drug users in Baltimore, Maryland. J Urban Health 2011;88:1044-51.



                                                                                SSS-002317
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 14 of 46

                                                                                                 14

Vernick JS, Rutkow L, Webster DW, Teret SP. Changing the constitutional landscape for firearms:
the Supreme Court’s recent second amendment decisions. Amer. J Public Health 2011;101;2021-6.

Franklin FA II, Pan WK, Webster DW, LaVeist TA. Alcohol outlets and violent crime in the
nation’s capital. Western Journal of Emergency Medicine 2010;11:283-290.

Wintemute GJ, Hemenway D, Webster DW, Pierce G, Braga AA. Gun shows and gun violence:
fatally flawed study yields misleading results. American Journal of Public Health 2010;100:1856-60.

Wright MA, Wintemute GJ, Webster DW. Factors affecting a recently-purchased handgun's risk for
use in crime under circumstances that suggest gun trafficking. J Urban Health 2010; 87:352-364.

Zeoli AM, Webster DW. Effects of domestic violence policies, alcohol taxes and police staffing
levels on intimate partner homicide in large U.S. cities. Injury Prevention 2010;16:90-95.

Webster DW, Frattaroli S, Vernick JS, O’Sullivan C, Roehl J, Campbell JC. Women with protective
orders report failure to remove firearms from their abusive partners: Results from an exploratory
study. Journal of Women’s Health 2010;19:93-98.

Webster DW, Vernick JS. Keeping firearms from drug and alcohol abusers. Injury Prevention
2009;15:425-7.

Webster DW, Vernick JS, Bulzacchelli MT. Effects of state-level firearm seller accountability
policies on firearms trafficking. Journal of Urban Health 2009;86:525-537.

Snider C, Webster D, O’Sullivan CS, Campbell JC. Intimate partner violence: Development of a
Brief Risk Assessment for the Emergency Department. Academic Emergency Medicine 2009;16:1-8.

Rutkow L, Vernick JS, Webster DW, Lennig DJ. Violence against women and the Supreme Court:
recent challenges and opportunities for advocates and practitioners. Violence Against Women 2009;
15:1248-1258.

Campbell JC, Webster DW, Glass N. The Danger Assessment: Validation of a Lethality Risk
Assessment Instrument for Intimate Partner Femicide. J Interpersonal Violence 2009;24:653-674.

Hu G, Webster DW, Baker SP. Hidden homicide trends in the U.S., 1999-2004. J Urban Health
2008;85:597-606.

Bulzacchelli MT, Vernick JS, Sorock GS, Webster DW, Lees PS. Circumstances of Fatal
Lockout/Tagout- Related Injuries in Manufacturing. Amer J Industrial Medicine 2008;51:728-734.

Outwater A, Campbell JC, Webster DW, Mgaya E. Homicide death in Sub-Saharan Africa: A
review 1970-2004. African Safety Promotion 2008;5:31-44.




                                                                               SSS-002318
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 15 of 46

                                                                                                      15

Vernick JS, Hodge J , Webster DW. The ethics of restrictive licensing for handguns: Comparing
the United States and Canadian approaches to handgun regulation. Journal of Law, Medicine,
and Ethics 2007;35:668-678.

Bulzacchelli MT, Vernick JS, Webster DW, Lees PS. Effects of OSHA’s Control of Hazardous
Energy (Lockout/Tagout) Standard on Rates of Machinery- Related Fatal Occupational Injury. Injury
Prevention 2007;13:334-338.

Vernick JS, Webster DW. Policies to prevent firearms trafficking. Injury Prevention 2007;13:78-79.

Weiner J, Wiebe DJ, Richmond TS, and other including Webster D. Reducing firearm violence: a
research agenda. Injury Prevention 2007;13:80-84.

Vernick JS, Webster DW, Bulzacchelli MT. Regulating firearms dealers in the United States: an
analysis of state law and opportunities for improvement. J Law Med and Ethics 2006;34:765-775.

Vernick JS, Teret SP, Smith GA, Webster DW. Counseling About Firearms: Proposed Legislation is
a Threat to Physicians and Their Patients. Pediatrics 2006; 118:2168-72.

Manganello J, Webster DW, Campbell JC. Intimate partner violence and health provider training
and screening in the news. Journal of Women’s Health 2006; 43:21-40.

Webster DW, Zeoli AM, Bulzacchelli MT, Vernick JS. Effects of police stings of gun dealers on the
supply of new guns to criminals. Injury Prevention 2006;12:225-230.

Webster DW, Vernick JS, Bulzacchelli MT. Effects of a gun dealer’s change in sales practices on
the supply of guns to criminals. Journal of Urban Health 2006; 83:778-787.

Koziol-McLain J, Webster DW, MacFarlane J, Block CR, Glass N, Campbell JC. Risk factors for
femicide-suicide in abusive relationships: results from a multi-site case control study. Violence &
Victims 2006;21:3-21.

Vernick JS, Johnson SB, Webster DW. Firearm suicide in Maryland: characteristics of older versus
younger suicide victims. Maryland Medicine, 2005; 6(3):24-27.

Lewin NL, Vernick JS, Beilenson PL, Mair JS, Lindamood LM, Teret SP, Webster DW. Using local
public health powers as a tool for gun violence prevention: the Baltimore youth ammunition
initiative. American Journal of Public Health 2005; 95:762-765.

Webster DW, Vernick JS, Zeoli AM, Manganello JA. Effects of youth-focused firearm laws on
youth suicides. JAMA 2004; 292:594-601.

Vernick JS, O’Brien M, Hepburn LM, Johnson SB, Webster DW, Hargarten SW. Unintentional and
undetermined firearm deaths: a preventable death analysis of 3 safety devices. Injury Prev 2003;
9:307-11.



                                                                                 SSS-002319
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 16 of 46

                                                                                                   16

Vernick JS, Pierce MW, Webster DW, Johnson SB, Frattaroli S. Technology to detect concealed
weapons: 4th Amendment limits on a public health and law enforce tool. J Law, Med. and Ethics
2003; 31:567-579.

Campbell JC, Webster DW, Koziol-McLain J, et al. Risk factors for femicide within physically
abusive intimate relationships: Results from a multi-site case control study. Am J Public Health
2003; 93:1089-97.

Campbell JC, Webster DW, Koziol-McLain J, et al. Assessing risk factors for intimate partner
homicide. NIJ Journal 2003;250:14-19.

Roche KM, Webster DW, Alexander CS, Ensminger ME. Neighborhood variations in the salience
of parental support to boys’ fighting. Adolescent and Family Health 2003;3:55-63.

Solomon BS, Duggan AK, Webster DW, Serwint JR. Pediatric resident firearm safety counseling
during adolescent health maintenance visits. Arch Pediatric and Adolescent Med 2002;156:769-775.

Webster DW, Vernick JS, Hepburn LM. Effects of Maryland's law banning Saturday night special
handguns on homicides. American Journal of Epidemiology 2002;155:406-412.

Webster DW, Freed LH, Frattaroli S, Wilson MH. How delinquent youth acquire guns: Initial
versus most recent gun acquisitions. Journal of Urban Health 2002;79:60-69.

Frattaroli S, Webster DW, Teret SP. Unintentional gun injuries, firearm design, and prevention: A
perspective on urban health. Journal of Urban Health 2002;79:49-59.

Sachs CJ, Kosiol-McLain J, Glass N, Webster DW, Campbell JC. A population-based survey
assessing support for mandatory domestic violence reporting by healthcare personnel. Women and
Health 2002;35:121-133.

Webster DW, Vernick JS, Hepburn LM. The relationship between licensing, registration and other
state gun sales laws and the source state of crime guns. Injury Prevention 2001;7:184-189.

Sharps PW, Campbell JC, Campbell D, Gary F, Webster D. The role of alcohol use in intimate
partner femicide. American Journal on Addictions, 2001;10:122-135.

Freed LH, Webster DW, Longwell JJ, Carrese J, Wilson MH. Deterrents to gun acquisition and
carrying among incarcerated adolescent males. Arch Pediatric and Adoles Med 2001;155:335-341.

Webster DW, Starnes M. Reexamining the association between child access prevention gun laws
and unintentional firearm deaths among children, Pediatrics, 2000;106:1466-1469.

Vernick JS, Webster DW, Hepburn LM. Maryland's law banning Saturday night special handguns:
Effects on crime guns. Injury Prevention 1999; 5:259-263.




                                                                                SSS-002320
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 17 of 46

                                                                                                  17

Howard KA, Webster DW, Vernick JS. Beliefs about the risks of firearms in the home: Analysis of
a national survey (U.S.A.). Injury Prevention 1999;5:284-289.

Teret SP, Webster DW. Reducing gun deaths in the United States: Personalized guns would help –
and would be achievable. British Medical Journal 1999:318:1160-1161.

Teret SP, Webster DW, Vernick JS, et al. Public support for innovative gun policies: The results of
two national surveys. New England Journal of Medicine 1998;339:813-818.

Webster DW, Vernick JS, Ludwig J. No proof that right-to-carry laws reduce violence, American
Journal of Public Health, 1998;88:982-983.

Webster DW, Vernick JS, Ludwig J, Lester KJ. Flawed gun policy research could endanger public
safety. American Journal of Public Health 1997;87:918-921.

Vernick JS, Teret SP, Webster DW. Regulating firearm advertising promising home protection: The
legal basis for a public health intervention. JAMA 1997;277:1391-1397.

Webster DW, Wilson MEH. Gun violence among youth and the pediatrician's role in primary
prevention. Pediatrics 1994;94:617-622.

Webster DW. The unconvincing case for school-based conflict resolution programs for adolescents.
Health Affairs 1993;12(4):126-141.

Webster DW, Gainer PS, Champion HR. Weapon carrying among inner-city junior high school
students: Defensive behavior vs aggressive delinquency. Amer J Public Health 1993; 83:1604-1608.

Gainer PS, Webster DW, Champion HR. A youth violence prevention program description and
preliminary evaluation. Archives of Surgery 1993;128:303-308.

Webster DW, Champion HR, Gainer PS, Sykes L. Epidemiologic changes in gunshot wounds in
Washington, DC, 1983-1990. Archives of Surgery 1992;127:694-698.

Oschner MG, Hoffman AP, DiPasquale D, Cole FJ, Webster DW, Champion HR. Associated aortic
rupture-pelvic fracture: an alert for orthopedic and general surgeons. J Trauma, 1992;33:429-34.

Webster DW, Wilson MEH, Duggan AK, Pakula LC. Parents' beliefs about preventing gun injuries
to children. Pediatrics 1992;89:908-914.

Webster DW, Wilson MEH, Duggan AK, Pakula LC. Firearm injury prevention counseling: a study
of pediatricians' beliefs and practices. Pediatrics 1992;89:902-907.

Harburg E, DiFrancesco W, Webster DW, Gleiberman L, Schork MA: Familial transmission of
alcohol use: II. Imitation of and aversion to parent drinking (1960) by adult offspring (1977);
Tecumseh, Michigan. Journal of Studies on Alcohol 1990;51:245-256.


                                                                               SSS-002321
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 18 of 46

                                                                                                 18

Webster DW, Harburg E, Gleiberman L, Schork MA, DiFrancesco W: Familial transmission of
alcohol use: I. Parent and adult offspring alcohol use over 17 years, Tecumseh, Michigan. Journal of
Studies on Alcohol 1989;50:557-566.

Wagenaar AC, Webster DW, Maybee RG: Effects of child restraint laws on traffic fatalities in
eleven states. Journal of Trauma 1987;27:726-732.

Wagenaar AC, Webster DW: Preventing injuries to children through compulsory automobile safety
seat use. Pediatrics 1986;78:662-672.

Invited Commentaries in Scientific Journals
Zeoli AM, Webster DW. Firearm policies that work. JAMA 2019 Feb 25. doi:
10.1001/jama.2019.0706. [Epub ahead of print]

Webster DW, Buggs SAL. Can an efficacious strategy for curtailing illegal drug sales be counted on
to reduce violent crime? Criminology & Public Policy 2017; 16:821-825. DOI:
10.1111/17459133.12326.

Webster DW. The true impact of mass shootings on Americans. Annals of Internal Medicine. 2017;
Annals of Internal Medicine. 2017 May 2. doi: 10.7326/M17-0943. PMID: 28462426.

McGinty EE, Webster DW. The role of alcohol and drugs in firearm violence. JAMA Internal Med.
2017 Jan 3. doi: 10.1001/jamainternmed.2016.8192. [Epub ahead of print] PMID: 28055044

Webster DW. Lessons from Australia’s National Firearms Agreement. JAMA. 2016;316:279-81.
doi: 10.1001/jama.2016.8819. PMID: 27332736.

Hemenway D, Webster DW. Increasing knowledge for the prevention of firearm violence.
Preventive Medicine, Jun 8, 2015. pii: S0091-7435(15)00198-X. doi: 10.1016/j.ypmed.2015.06.001.

Webster DW. Commentary: Evidence to guide gun violence prevention in America. Annual
Reviews of Public Health. 2015;36:1-4. PMID: 25581156.

Frattaroli S, Wintemute GJ, Webster DW. Implementing a public health approach to gun violence
prevention: The importance of physician engagement. Ann Internal Medicine, 2013; 159:306-7.

Journal Articles Not Peer-Reviewed
Webster DW, Chaulk CP, Teret SP, Wintemute GJ. Reducing firearm injuries. Issues in Science &
Technology 1991; 7 (Spring): 73-79.

Webster DW. Suicide in the subway: case consultation: suicide and mass transit: commentary.
Journal of Suicide and Life-Threatening Behavior 1991;21:209-212.




                                                                               SSS-002322
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 19 of 46

                                                                                               19

Books and Book Chapters
McGinty EE, Webster DW. “Defining the problem: the relationship between mental illness and gun
violence,” in Gold LH, Simon RI., eds. Gun Violence and Mental Illness. Arlington, VA: American
Psychiatric Press, 2015.

Webster DW, Vernick JS, Eds. Updated Evidence and Policy Developments on Reducing Gun
Violence in America. Baltimore, MD: Johns Hopkins University Press, 2014.

Webster DW, Vernick JS, Eds. Reducing Gun Violence in America: Informing Policy with Evidence
and Analysis. Baltimore, MD: Johns Hopkins University Press, 2013.

Chapters contributed to in Reducing Gun Violence in America: Informing Policy with Evidence and
Analysis. Baltimore, MD: Johns Hopkins University Press, 2013:

Vittes KA, Webster DW, Vernick JS. “Reconsidering the Adequacy of Current Conditions on Legal
Firearm Ownership,” pp. 65-76.

Webster DW, Vernick JS, McGinty EE, Alcorn T. “Preventing the Diversion of Guns to Criminals
through Effective Firearm Sales Laws,” pp. 109-122.

Webster DW, Vernick JS. “Spurring Responsible Firearms Sales Practices through Litigation: The
Impact of New York City’s Lawsuits Against Gun Dealers on Interstate Gun Trafficking,” p. 123-32.

Vernick JS, Webster DW. “Curtailing Dangerous Practices by Licensed Firearm Dealers: Legal
Opportunities and Obstacles.” pp. 133-142.

McGinty EE, Webster DW, Vernick JS, Barry CL. “Public Opinion on Proposals to Strengthen U.S.
Gun Laws: Findings from a 2013 Survey,” pp. 239-257.

Vernick JS, Webster DW, Vittes KA. “Law and Policy Approaches to Keeping Guns from High
Risk People” in Culhane J. ed. Reconsidering Law and Policy Debates: A Public Health Perspective.
New York: Cambridge University Press, 2011.

Vernick JS, Webster DW. Amicus Brief to U.S. Supreme Court regarding District of Columbia vs.
Heller for the petitioner. Written on behalf of American Public Health Assoc., American College of
Preventive Medicine, American Trauma Society, and the American Assoc. of Suicidology, Jan. 2008.

Webster DW. Child Access Prevention (CAP) Laws. In Gregg Lee Carter (Ed.) Entry in
Encyclopedia of Guns in American Society. Santa Barbara, CA: ABC-CLIO, 2003.

Reports
Webster DW, Crifasi CK, Williams RG, Booty MD, Buggs SAL. Reducing Violence and Building
Trust: Data to Guide Gun Law Enforcement in Baltimore. Johns Hopkins Center for Gun Policy and
Research, March 2020.




                                                                              SSS-002323
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 20 of 46

                                                                                                           20

Crifasi CK, McCourt AD, Webster DW. Impact of Handgun Purchaser Licensing on Gun Violence.
Center for Gun Policy and Research, Johns Hopkins Bloomberg School of Public Health, 2019.

Crifasi CK, McCourt A, Webster DW. Policies to Reduce Gun Violence in Illinois: Research,
Policy Analysis and Recommendations. Center for Gun Policy and Research, Johns Hopkins
Bloomberg School of Public Health, February 2019.

Webster DW, Buggs SAL, Crifasi CK. Estimating the Effects of Law Enforcement and Public
Health Interventions to Reduce Gun Violence in Baltimore. Johns Hopkins Center for Gun Policy
and Research, Johns Hopkins Bloomberg School of Public Health, January 2018.

Webster DW, Crifasi CK, Vernick JS, McCourt A. Concealed Carry of Firearms: Facts vs. Fiction.
Johns Hopkins Center for Gun Policy and Research, November 2017.

Webster DW, Donohue JJ III, Klarevas L, Crifasi CK, Vernick JS, Jernigan D, Wilcox HC, Johnson
SB, Greenberg S, McGinty EE. Firearms on College Campuses: Research Evidence and Policy
Implications. Johns Hopkins Center for Gun Policy and Research, Johns Hopkins University,
October 15, 2016.

Braga AA, Webster DW, White MD, Saizow H. Gun Violence: Smart Policing Initiative Spotlight
on Evidence-Based Strategies and Impacts. Alexandria, VA: CNA Analysis & Solutions, Mar. 2014.

Bushman B, Newman K, Calvert S, Downey G, Dredze M, Gottfredson M, Jablonski NG, Masten A,
Morrill C, Neil DB, Romber D, Webster D. Predictors of Youth Violence. Report prepared at the
request of the National Sciences Foundation, December 2013.

American Psychological Association Panel of Experts Report – (alphabetical listing of contributors) Cornell D,
Evans AC Jr., Guerra NG, Kinscherff R, Mankowski E, Randazzo MR, Scrivner E, Sorenson SB, Tynan WD,
Webster DW. Gun Violence: Prediction, Prevention and Policy. American Psychological Association,
Washington, DC, December 2013.

Consortium for Risk-Based Firearm Policy (DW Webster contributing member). Guns, Public
Health, and Mental Illness: An Evidence-Based Approach to State Policy. December 2013.

Consortium for Risk-Based Firearm Policy (DW Webster contributing member). Guns, Public
Health, and Mental Illness: An Evidence-Based Approach to Federal Policy. December 2013.

Webster DW. Evaluation of Baltimore’s Strategies for Reducing Gun Violence. Report prepared for the
Baltimore Police Department, Smart Policing Initiative grant, U.S. Bureau of Justice Assistance, Aug. 2013.

Webster DW, Vernick JS, Vittes KA, McGinty EE, Teret SP, Frattaroli S. The Case for Gun Policy Reforms
in America. Johns Hopkins Center for Gun Policy and Research, Johns Hopkins Bloomberg School of Public
Health, Baltimore, MD, October 2012.

Webster DW. Whitehill JM, Vernick JS, Parker E. Evaluation of Baltimore’s Safe Streets Program:
Effects on Attitudes, Participants’ Experiences, and Gun Violence. Johns Hopkins Center for the
Prevention of Youth Violence, January 2012.

                                                                                       SSS-002324
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 21 of 46

                                                                                                    21


Webster DW, Illangasekare SL. Best Practices for the Prevention Youth Homicide and Serious
Violence. Johns Hopkins Urban Health Institute, October 2010.

Webster DW, Vernick JS, Mendel J. Interim Evaluation of Baltimore’s Safe Streets Program. Johns
Hopkins Center for the Prevention of Youth Violence, Jan. 2009.

Webster DW, Vittes KA. Using GunStat Data to Assess Progress on the Prosecution of Gun Cases in
Baltimore City. Center for Gun Policy and Research, Johns Hopkins Bloomberg School of Public Health,
December 2009.

Webster DW, Mendel J. Effects of Baltimore’s Operation Safe Kids on Re-Arrest. Johns Hopkins
Center for the Prevention of Youth Violence, June 2008.

Webster DW. Interventions to reduce deaths and injuries associated with youth violence. White
paper commissioned by the Robert Wood Johnson Foundation. May 2006.

Webster DW. Preventing intimate partner violence. White paper commissioned by the Robert
Wood Johnson Foundation. June 2006.

Webster DW, Vernick JS, Teret SP. How Cities Can Reduce Illegal Guns and Gun Violence. Johns
Hopkins Center for Gun Policy and Research, April 2006. Updated January 2008.

Campbell JC, Webster DW, O’Sullivan C, Roehl J, Mahoney P, White M, Guertin K. Intimate
Violence Risk Assessment Validation Study. Report submitted to the National Institute of Justice,
September, 2004. 2000WTVX0011.

Webster DW, Kim A. Evaluation of the Maryland Gun Violence Act of 1996: Effects on the Illicit
Gun Market. Prepared for the U.S. Bureau of Alcohol, Tobacco, and Firearms, September 2003.

Webster DW, Vernick JS, Kaljee L, Cameron DD, Frattaroli S, Johnson S. Public attitudes About
New Law Enforcement Technologies and Related to Strategies to Reduce Gun Violence. Report by
the Johns Hopkins Center for Gun Policy and Research to the National Institute of Justice, 2002.




                                                                                SSS-002325
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 22 of 46

                                                                                                22

                                    CURRICULUM VITAE

                                 Daniel W. Webster, Sc.D., M.P.H.

                                            PART II
TEACHING

Coursera Open Online Course
Lead Instructor:    Reducing Gun Violence in America: Evidence for Change, 2019-present.

Classroom Instruction
Instructor:    Understanding and Preventing Violence, 1993- present.
               Graduate Seminar in Injury Research and Policy, 2005 – 2018.
               Graduate Seminar in Health and Public Policy, 2012 – 2014.
Co-Instructor: Research and Evaluation Methods for Health Policy, 2008 – 2010. Lead
Instructor: Research and Evaluation Methods for Health Policy, 2011-2015.

Lecturer in these JHU courses:      Epidemiology and Evidence-Based Policy
                                    Public Health Policy
                                    Health Policy I: Social & Economic Determinants of Health
                                    Proposal Writing (Health Policy & Management)
                                    Introduction to Urban Health
                                    Suicide as a Public Health Problem
                                    Adolescence and Adolescent Health
                                    Issues in Injury and Violence Prevention
                                    Methodological Issues in Injury and Violence
                                    Applications in Program Monitoring and Evaluation
                                    Alcohol, Society, and Health
                                    Baltimore and “The Wire”: A Focus on Major Urban Issues
                                    Community Health Practicum

Advising and Thesis Committees
Primary advisor to:         Kim Ammann Howard, PhD, 1997
                            Jennifer Manganello, PhD, 1999-2003
                            Allegra Kim, PhD 2001 – 2006
                            April Zeoli, PhD, 2002 - 2007
                            Elizabeth Saylor, PhD candidate, 2003 - 2007
                            Jennifer Mendel Whitehill, PhD, 2006 – 2011
                            Jillian Fry, PhD, 2007 – 2012
                            James Saltzman, MPH, 2007-2008
                            Gayle Nelson, MPH, 2007-2009
                            Summer Venable, MPH, 2008-2010
                            Jeane Garcia Davis, MPH, 2008-2011
                            Donald Chalfin, MPH, 2010 – 2014
                            Dara Johnson, MPH, 2011 – 2012
                            Janis Sethness, MPH, 2011 – 2012

                                                                             SSS-002326
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 23 of 46

                                                                                             23

                          Cassandra Kercher, PhD, 2011–2014
                          Shani Buggs, PhD, 2013 – 2018
                          Christine McKenna, MPH, 2013-2014
                          Alexander McCourt, PhD, 2014-2018
Co-advisor to:            Leonardo Goe (MHS Health Policy), 1997-98
                          Rachel Garfield (MHS Health Policy), 1998-
                          Emma (Beth) McGinty, PhD, 2010-2013
                          Julia Ward, PhD, 2019 – present.

Thesis committees:        Kathleen Roche, PhD in MCH, 1998
(not advisees)            Shannon Frattaroli, PhD in HPM, 1998
                          Li-Hui Chen, PhD in HPM, 1999
                          Marsha Rosenberg, PhD in Mental Hygiene, 2001
                          Lisa Hepburn, PhD in HPM, 2001
                          Swapnil P. Maniar, PhD in PFHS, 2005
                          Maria Bulzacchelli, PhD in HPM, 2006
                          April Zeoli, PhD in HPM, 2007
                          Anne Outwater, PhD in Nursing, 2007
                          Donna Ansara, PhD in PFHS, 2008
                          Vanessa Kuhn, PhD in HPM, 2010
                          Susan Ganbarpour, DrPH, 2011
                          Mahua Mandel, PhD, 2012
                          Lareina La Flair, PhD, 2012
                          Gregory Tung, PhD, 2012
                          Michael Kim, PhD, 2013
                          Elizabeth Parker, PhD, 2013
                          Nicole Lunardi, MSPH, 2014
                          Lian-Yu Chen, PhD, 2014
                          Erin Person, PhD, 2015
                          Joceyln Kelly, 2015
                          Pamela Trangenstein, PhD, 2019

Preliminary oral exam     Shannon Frattaroli, Marguerite Roe, Li-Hui Chen, Mary Beth Skupien,
committees:               Monique Shepard, Beth Hooten, Farfifteh Duffy, Mary Garza, Lisa
                          Hepburn, Marc Starnes, Jennifer Manganello, Allegra Kim, Christina
                          Pallitto, Swapnil Maniar, Christine Koth, Maria Bulzacchelli, Margaret
                          Haynes, Frank Franklin, Donna Ansara, Vanessa Kuhn, Susan
                          Ghanbarpour, Greg Tung, Adam, Milam, Michael Kim, Beth McGinty,
                          Erin Pearson.

Post-Doctoral Mentoring   Lorraine Freed, MD, MPH, RWJ Clinical Scholar 1996-98
                          Shannon Frattaroli, Kellogg Community Health Scholar, 1999-2000
                          Barry Solomon, MD, Pediatric Fellow, 1999-2002
                          Erica Sutton, MD, NIMH Violence Research Fellow, 2003-2005
                          Lareina LaFlair, NIDA Drug Dependency Epidemiology, 2012-2013


                                                                           SSS-002327
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 24 of 46

                                                                                                     24


Program Management / Training Program Involvement
Program Head, PhD program in Health and Public Policy, 2006–2007; 2012 -2014.

Faculty Director, Certificate Program in Injury Control, 1999- 2012.

Executive Committee and Core Faculty, Interdisciplinary Research Training Program on Violence
Research (pre- and post-doctoral training program funded by NICHD), 2008-2015.

Executive Committee and Core Faculty, Interdisciplinary Research Training Program on Violence
(pre- and post-doctoral training program funded by NIMH), 1999-2008.
Core Faculty, Drug Dependency Epidemiology Program (pre- and post-doctoral training program
funded by NIDA), 2011-present.

Resource Faculty, Alcohol, Injury and Violence Training Program (pre-doctoral training program
funded by NIAAA), 2001-2007.


ACADEMIC COMMITTEES

Appointments and Promotions Committee, School of Public Health, 2012 – 2015.
Conflict of Interest Committee, School of Public Health, 2011 – 2012
Academic Policy and Admissions Committee, HPM, 2006 – 2007, 2012 – 2014
Faculty Development Committee, HPM, 2010 - present
Qualifying Exam Committee, HPM, 1998- 1999, 2001 – 2008, Chair 2004 – 2008 HPM
Doctoral Admissions Committee, 2006 – 2007.
Affirmative Action Committee, School, 2005 – 2010.
9 Ad Hoc Committees for Appointments and Promotions, 2006 – present.
Search Committee, Leon Robertson Chair in Injury Control, 2005 – 2006.
Academic Policy and Admissions Committee, HPM, 1997- 1999
Ad-Hoc Committee on Statistics Training, HPM, 1997-1998
Research Policy Committee, HPM, 1995-97

RESEARCH GRANT PARTICIPATION

Active Support
Title:                 Comprehensive Background Check Policies and Firearm Violence: Identifying
                       Effective Design, Implementation, and Enforcement Strategies - subaward
Dates:                  7/1/2019 – 6/30/2022
Principal Investigator: Daniel W. Webster (of subaward)
Sponsoring Agency: University of California, Davis (grant from the National Collaborative for Gun
                        Violence Research)
Amount:                  $122,612
Effort:                 5%
Main Objectives:        Identify aspects of systems for background checks that affect efforts to prevent
                        high-risk individuals from acquiring firearms.

                                                                                  SSS-002328
         Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 25 of 46

                                                                                                   25

Title:                 Evaluating the Effects of Legal Standards for Civilian Concealed Gun Carrying
Dates:                  4/11/2018 – 8/31/2021
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Amount                  $407,000
Effort:                 20%
Main Objectives:        Estimate the impacts of various type of state laws governing civilian gun
                        carrying in relations to legal qualifications and standards of legal carriers.

Title:                  Effects of Permitless Concealed Carry on Violent Crime
Dates:                  10/1/2018-3/31/2021
Principal Investigator: Cassandra Crifasi
Sponsoring Agency: New Venture Fund – Fund for Safer Future
Amount:                  $250,000
Effort:                 5%
Main Objective:        To assess the impacts of deregulating civilian gun carrying on violent crime.

Title:                Development and Testing of a Virtual Reality Experience for Civilian Carriers
                      of Concealed Firearms
Dates:
Principal Investigator: Cassandra Crifasi
Sponsoring Agency: The Davide and Lucille Packard Foundation
Amount:                 $500,000
Effort:                 5%
Main Objective:         Develop and test a system for evaluating the performance of civilian gun
                        carriers under realistic situations.

Title:                  Core Support for Johns Hopkins Center for Gun Policy and Research and
                        Youth Education on Evidence-Based Gun Violence Prevention
Dates:                  7/1/2018 – 6/30/2020
Principal Investigator: Daniel W. Webster
Sponsoring Agency: David and Lucille Packard Foundation
Amount:                  $750,000
Effort:                 25%
Main Objectives:        Conduct and translate research to inform gun violence prevention. Develop
                        Open Online Course and Summer Youth Institute on gun violence prevention.

Prior Externally Funding Work

Title:                  Johns Hopkins-Baltimore Collaborative for Violence Reduction
Dates:                  1/1/16 – 9/30/19
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Abell Foundation and The Annie E. Casey Foundation
Funding Level:          $875,000
Effort:                 30%


                                                                                 SSS-002329
         Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 26 of 46

                                                                                                     26

Main Objectives:      Assess police efforts to reduce violent crime and enhance training to promote
                      more effective policing.

Title: Study of Baltimore’s Underground Gun Market
Dates: 7/1//15 –6/30/17
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Everytown for Gun Safety
Funding Level:          $240,245
Effort:                 15%
Main Objectives:       Collect and analyze data from surveys of offenders, crime gun trace data, and
                       gun-related arrests to describe Baltimore’s underground gun market and assess
                       evidence that 2013 state gun laws affected the diversion of guns to criminals.

Title:                 Effects of Universal Background Check Laws for Handgun Sales in Maryland
                       and Pennsylvania
Dates:                  8/1//15 – 7/31/18
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:          $357,000
Effort:                 18%
Main Objectives:       Describe the implementation and enforcement of universal background check
                       laws for handgun purchases in Maryland and Pennsylvania and estimate the
                       effects of the laws and enforcement practices on gun violence.

Title:                  Estimating Effects of Gun Policies on Intimate Partner Homicides
Dates:                  8/1/15 – 6/30/17
Principal Investigator: Daniel W. Webster, subcontract to Michigan State University
Sponsoring Agency: The Joyce Foundation
Funding Level:          $267,276
Effort:                 10%
Main Objectives:       To estimate the impact of firearm sales laws on intimate partner homicides and
                       examine factors relevant to successful enforcement of those laws.

Title:                 Promoting Evidence-based Policies to Reduce Domestic Violence Involving
                       Guns
Dates:                  7/1/15 – 6/30/16
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Norman Raab Foundation
Funding Level:          $25,000
Effort:                 2%

Title:                 Analysis of the Strength of Legal Firearms Restrictions for Perpetrators of
                       Domestic Violence and their Impact on Intimate Partner Homicide
Dates:                  8/1/15 – 1/31/18
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation

                                                                                  SSS-002330
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 27 of 46

                                                                                                    27

Funding Level:        $176,389
Effort:               10%
Main Objectives:      Describe the implementation and enforcement of domestic violence related
                      firearm laws and their impact on intimate partner homicides.

Title:                  Baltimore Homicide Review Commission
Dates:                  9/1/14 – 12/31/15
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Baltimore City Mayor’s Office
Funding Level:          $135,000
Effort:                 15%
Main Objectives:       Conduct in-depth reviews of homicides in three police districts in Baltimore to
                       identify determinants of lethal violence and develop recommendations for
                       policies, procedures, and programs to prevent homicides.

Title: Study of Baltimore’s Underground Gun Market Dates:             7/1//14 –
6/30/15
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Norman Raab Foundation
Funding Level:          $50,000
Effort:                 5%
Main Objectives:       Gather data about how criminals access firearms, how they connect with
                       suppliers, what barriers they face, and their perceptions of gun laws.

Title:                  Effects of Drug and Gun Law Enforcement on Violence in Baltimore
Dates:                  1/1/14 – 12/31/15
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Abell Foundation
Funding Level:          $144,918
Effort:                 15%
Main Objectives:       Estimate the effects of law enforcement activities directed at drug and gun law
                       violations on violent crime in Baltimore from 1986 through 2012.

Title:                  Gun Owners Perspectives on Safe Gun Ownership and Sales Practices
Dates:                  10/01/2013 – 03/31/16
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Harold B. Simmons Foundation
Funding Level:          $411,421
Effort:                 20%
Main Objectives:        Study gun owners’ attitudes relevant to safe firearm sales and storage.

Title:                  Johns Hopkins Center for the Prevention of Youth Violence
Dates:                  9/15/11 – 9/14/16
Principal Investigator: Philip Leaf
Sponsoring Agency: Centers for Disease Control and Prevention Funding
Level: $6 million

                                                                                  SSS-002331
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 28 of 46

                                                                                                     28

Main Objectives:      Develop, implement, and evaluate a comprehensive community intervention to
prevent youth violence in the Park Heights neighborhood of Baltimore.
Effort:               20% to 25%

Prior Support
Title:                  Prescription Opioid Addiction Research Study
Dates:                  09/01/2012 – 08/31/2014
Principal Investigator: Colleen L. Barry
Sponsoring Agency: AIG
Funding Level:          $430,655
Main Objectives: To assess of the growing problem of prescription opioid addiction, and to
identify promising policy and clinical approaches to address the problem.
Effort:                 10%

Title:         National Gun Violence Research Center - subcontract Dates:
05/01/13 – 05/31/14
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Police Executive Research Forum
Funding Level:          $41,762
Effort:                 20%
Main Objectives: Assist PERF with designing and conducting studies of innovative policing
                       strategies to combat gun violence.

Title:                  Evaluation of the Effects of Permit to Purchase Handgun Laws
Dates:                  9/1/12 - 8/31/14
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:          $222,242
Main Objectives:       To evaluate the effects of changes in permit to purchase handgun laws in
                       Connecticut and Missouri on homicides and the diversion of guns to criminals.
Effort:                 25%

Title:                  Gun Violence Reduction Program
Dates:                  1/01/11 – 12/31/13
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Bloomberg Philanthropies
Funding Level:          $500,000
Main Objectives:       Conduct research, policy analysis, and technical assistance to inform efforts to
                       reduce the availability of illegal guns and gun violence.
Effort:                 5% to 40%

Title:         Evaluation of Baltimore Policing Strategies to Reduce Gun Violence Dates:
10/1/2010 – 3/31/2012.
Principal Investigator: Daniel W. Webster
Sponsoring Agency: U.S. Dept. of Justice, Bureau of Justice Assistance
Funding Level:          $60,000

                                                                                  SSS-002332
          Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 29 of 46

                                                                                                     29

Main Objectives:       Develop unbiased estimates of the impact of 3 strategies being implemented by
                       Baltimore police to reduce violence.
Effort:                15%

Title:                  Impact of Safe Streets’ Outreach Workers on the Lives of Their Clients
Dates:                  12/1/09 – 6/30/10
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Baltimore City Health Department
Funding Level:          $72,000
Main Objectives:       Measure the impact of the Safe Streets program on program participants and
                       analyze of the relationships between program activities and gun violence.
Effort:                 25%

Title:                  Effects of the Lethality Assessment Program on Intimate Partner Violence
Dates:                  3/15/10 – 3/14/12
Principal Investigator: Daniel Webster
Sponsoring Agency: Centers for Disease Control and Prevention (through Center grant to JHU)
Funding Level:          $388,282
Main Objectives:        Estimate the effects of the Maryland Lethality Assessment program on
                        intimate partner homicide and repeat intimate partner violence.
Effort:                 20%

Title:                  Gun Violence Reduction Program
Dates:                  1/01/08 – 12/31/10
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Anonymous donor
Funding Level:          $500,000

Main Objectives:      Conduct research, policy analysis, and technical assistance to inform efforts to
                      reduce the availability of illegal guns and gun violence.
Effort:               25%

Title:                  Analyzing and Developing Policies to Limit Firearm Access by High-Risk People
Dates:                  5/1/09 – 4/30/11
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:          $179,971
Main Objectives:       Research and describe state laws pertaining the potential public safety gains for
                       expanding current prohibition categories for firearm purchase and possession.

Title:                  Data for Combating Illegal Guns
Dates:                  1/01/08 – 12/31/08
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Maryland Governor’s Office for Crime Control and Prevention
Funding Level:          $75,419


                                                                                  SSS-002333
         Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 30 of 46

                                                                                                    30

Main Objectives:      Assist Baltimore and Maryland State Police to collect and analyze data on
                      crime guns and illegal gun trafficking.

Title:                   Analyzing & Assisting Innovative City-Level Efforts to Prevent Gun Violence
Dates:                  5/1/07 – 4/30/09
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:          $175,000
Main Objectives:       Analyze data on illegal gun trafficking and provide consultation to enhance
                       data to inform efforts to stem gun trafficking in Milwaukee. Case study of
                       Chicago Police Department’s efforts to thwart gun trafficking.

Title:                    Evaluation of the California Firearms Domestic Violence Intervention Project
Dates:                  1/15/07 – 1/14/10
Principal Investigator: Garen Wintemute (UC Davis) and Shannon Frattaroli (JHBSPH)
Sponsoring Agency: California Department of Justice
Funding Level:          $31,481 subcontract from UC Davis for first year
Main Objectives:       Evaluate a program in 2 California counties to enhance implementation of state
                       laws prohibiting certain domestic violence offenders from possessing firearms.
Effort:                 10%


Title:                 Baseline Data for Evaluating a Community Initiative to Reduce Youth
                       Homicides
Dates                   3/01/07 – 2/28/09
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Baltimore City Health Department
Funding Level:          $75,122
Main Objectives:        Collect and analyze baseline data on violent crime and youths’ attitudes
                        relevant to gun violence in intervention and comparison neighborhoods.
Effort:                 6%

Title:                  Evaluation of a community gun violence prevention initiative in Baltimore.
Dates:                  9/1/05 – 8/31/10
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Centers for Disease Control and Prevention
Funding Level:          $745,352
Main Objectives:       Estimate the impact of the initiative on youth gun violence victimization and
                       perpetration and attitudes and behaviors of high risk youth.
Effort:                 25%-30%

Title:                         Effects of a Formal Danger Assessment and Risk Communication
                       Intervention on Actions Taken to Reduce Risks of Intimate Partner Violence
Dates:                  9/1/04 – 8/31/09
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Centers for Disease Control and Prevention

                                                                                  SSS-002334
          Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 31 of 46

                                                                                                       31

Funding Level:         $485,000
Main Objectives:       Determine whether a formal, quantitative assessment of danger, and a standard
                       protocol for communicating the assessed risk of future partner violence and
                       scientific support for protection strategies is more effective than current
                       procedures in motivating protective actions and lowers risk for future violence.
Effort:                20%-25%

Title:                   Reducing Illegal Gun Trafficking Through Research and Technical Assistance
Dates:                  5/1/05 – 4/30/08
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:          $181,117
Main Objective:         Disseminate research findings to law enforcement agencies, advocates, and the
                       media on policies shown to reduce illegal gun trafficking.
Effort:                 25%-30%

Title:                  Effects of Police Stings of Gun Dealers on the Illegal Gun Market
Dates:                  11/1/03 - 10/31/04
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Overbrook Foundation
Funding Level:          $37,000
Main Objectives:       Assess the impact of police stings of 12 gun dealers suspected of making
                       illegal gun sales in Chicago on the flow of new guns into the illicit gun market.
Effort:                 20%

Title:                  Evaluating and Developing Policies to Regulate Licensed Gun Dealers
Dates:                  4/1/02 - 3/31/04
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The John D. and Catherine T. MacArthur Foundation
Funding Level:          $260,000
Main Objectives:       1) Document state policies and practices for regulation and oversight of
                       licensed gun dealers; 2) Assess effects of those measures on gun trafficking;
                       and 3) Recommend strategies for deterring diversions of guns to criminals.
Effort:                 35%

Title:                  Working with Health Commissioners to Reduce Gun Violence
Dates:                  7/01/03 - 6/30/04
Principal Investigator: Jon S. Vernick
Sponsoring Agency: Richard and Rhoda Goldman Fund
Funding Level:          $100,000
Main Objective:        Identify and provide technical assistance to city or county health
                       commissioners in order to use public health powers to shut down corrupt gun
                       dealers who endanger the public’s health.
Effort:                 15%

Title:                 Separating Kids from Guns Program

                                                                                  SSS-002335
         Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 32 of 46

                                                                                                       32

Dates:                  10/01/01 - 9/30/03
Principal Investigator: Shannon Frattaroli
Co-PI:                  Daniel W. Webster
Sponsoring Agency: The David and Lucille Packard Foundation
Funding Level:          $300,000
Main Objective:        Conduct research, perform policy analysis, disseminate information relevant to
                       protecting children and adolescents from unsupervised access to guns.
Effort:                 25%

Title:                  Johns Hopkins Center for Gun Policy and Research
Dates:                  01/01/99 - 4/30/04
Sponsoring Agency: The Joyce Foundation
Principal Investigator: Stephen P. Teret (1995-2001), Jon S. Vernick (2001-present)
Co-Prin. Invest.:       Daniel W. Webster (2001-present)
Funding Level:          2001-2003: $600,000
Main Objective:         Develop and analyze policies to reduce firearm injuries.
Responsibilities:       Co-direct Center, initiate and conduct research and analysis relevant to gun
                        policy; develop and analyze gun policy surveys; assist groups working to
                        reduce gun violence; serve as resource to media and policymakers.
Effort:                 15% (05/01/03 - 4/30/04)
                        35% (05/01/01 - 4/30/03)
                        25% (01/01/00 - 4/30/01)
                        35% (01/01/96 - 12/31/99)
                        20% (01/01/95 - 12/31/96)

Title:                  Effects of Minimum Age Restrictions on Handgun Purchase and Possession –
                       Center for the Prevention of Youth Violence
Dates:                  10/01/00 - 9/30/05
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Centers for Disease Control and Prevention
Funding Level:          $306,695
Main Objective:        Estimate the effects of minimum age restrictions on handgun purchases and
                       possession on youth homicide offending and suicides

Title:                  Evaluation of Instruments to Assess Risk for Intimate Partner Violence
Dates:                  08/01/00 - 03/31/04
Principal Investigator: Jacquelyn C. Campbell
Sponsoring Agency: National Institute of Justice
Funding Level:          $619,792
Main Objective:        Determine the sensitivity, specificity, and predictive value of four instruments
                       designed to assess future risk for violent victimization by an intimate partner.
Effort:                 20%

Title:                 The Center for Injury Research and Policy:
Dates:                 1987-2005


                                                                                  SSS-002336
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 33 of 46

                                                                                                        33

Sponsoring Agency: Centers for Disease Control and Prevention
Principal Investigator: Ellen MacKenzie
Funding Level:          1999-2003: $750,000 per year.
Main Objective:         One of the eight regional injury control research centers.
Responsibilities:      Evaluate state-level gun policies, direct study of risk factors for serious injuries
                       from intimate partner assaults, develop research proposals, serve as resource to
                       students, media, practitioners, and policy makers.
    Effort:         10% (09/03/03 - 8/31/04)                       20% (04/01/94 - 08/31/94)
                        10% (09/01/00 - 8/31/01)                      50% (07/01/92 - 03/31/94)
                        20% (09/01/99 - 8/31/00)                      100% (04/01/92 - 06/30/93)
       25% (09/01/94 - 08/31/98)                       10% (09/01/98 - 08/31/99)

Title:                  Developing and Analyzing Data for Effective Gun Law Enforcement
Dates:                  03/01/01 - 02/28/02
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Governor’s Office of Crime Control and Prevention
Funding Level:          $102,911
Main Objective:        Develop databases for information about the sources of crime guns and the
                       prosecution of gun crimes
Effort:                 35%

Title:                  Developing a Dataset of State Gun Laws
Dates:                  12/01/00 - 11/30/01
Principal Investigator: Jon S. Vernick
Sponsoring Agency: Annie E. Casey Foundation
Funding Level           $45,000
Main Objective:         Determine the presence and effective dates of specific types of gun laws in
                        each of the 50 U.S. states and the District of Columbia. Create a dataset with
                        this information and provide the information to interested researchers.
Effort:                 10%

Title:                  Effects of Personalized Guns in Maryland
Dates                    9/1/99 - 8/31/00
Sponsoring Agency: The Abell Foundation
Funding Level:          $40,533
Principal Investigator: Stephen Teret
Main Objective:         Assess likely effects of a law to require personalized guns in Maryland
Effort:                 10%


Title:                  Risk Factors for Homicide in Violent Intimate Relationships
Dates:                  09/01/96 - 02/28/00
Sponsoring Agency: NIDA, NIMH, CDC, NIJ, NIA
Principal Investigator: Jacquelyn Campbell
Funding Level:          $1,267,744


                                                                                     SSS-002337
          Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 34 of 46

                                                                                                    34

Main Objective:       Determine risk factors for homicide or attempted homicide among women
                      involved in violent intimate relationships and develop predictive screening
                      devices for clinicians, shelter workers, and the courts.
Effort:               10% (09/01/99 - 02/28/00)
                      25% (09/01/98 - 08/31/99)
                      10% (09/01/97 - 08/31/98)
                      15% (09/01/96 - 08/31/97)

Title:                  Preventing Firearm Suicide and Unintentional Deaths Through Safer Gun
                        Design
Dates:                  01/01/00 - 12/31/00
Principal Investigator: Jon S. Vernick
Sponsoring Agency: Funders' Collaborative for Gun Violence Prevention
Funding Level:          $176,755
Main Objective:         Evaluate potential benefits of safer gun designs
Effort:                 10%

Title:                  Public Attitudes About New Law Enforcement Technologies
Dates:                  06/01/97 – 05/31/99
Sponsoring Agency: National Institute of Justice
Principal Investigator: Daniel W. Webster
Funding Level:          $266,625
Main Objectives:        Assess public attitudes relevant to law enforcement strategies to detect
                        concealed weapons in high-crime areas including the use of new technology,
                                       concerns about safety, privacy, and fairness in the way that law
                       enforcement officials apply new technology. Qualitative study of residents of a
                       high-crime neighborhood in Baltimore and a national phone survey of urban
                       residents.

Title:                  Evaluation of the California Violence Prevention Initiative
Dates:                  07/01/93 - 04/15/96
Sponsoring Agency: The California Wellness Foundation
Principal Investigator: Stephen P. Teret
Co-Prin. Investigator: Daniel W. Webster
Funding Level:          $3.1 million
Main Objectives:       Conduct process and outcome evaluation of a statewide violence prevention
                       initiative.
Effort:                 50%

Title:                  Evaluation of Violence Prevention Public Education Campaign
Dates:                  04/01/94 - 03/31/95
Sponsoring Agency: The California Wellness Foundation
Principal Investigator: Daniel W. Webster
Funding Level:          $40,000



                                                                                  SSS-002338
          Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 35 of 46

                                                                                                     35

Main Objectives:      The describe all facets of the campaign and the political and social context in
                      which the campaign is conducted and evaluate the effects of the campaign on
                      public opinion, opinion leaders, the media, and policy makers.
Effort:               20%

Title:                  Planning "The Consortium on Gun Policy and Information"
Dates:                  04/01/94 - 10/31/94
Sponsoring Agency: The Joyce Foundation
Principal Investigator: Stephen P. Teret
Funding Level:          $40,000
Main Objectives:       To assess the need for a "Consortium on Gun Policy and Information" that
                       would provide factual information on firearms and the public's health to
                       various consumers. Examine the feasibility of creating a Consortium, explore
                       the policy role that such an organization might fulfill, and describe the methods
                       by which accurate information could be disseminated.
Effort:                 10%


PRESENTATIONS

Scientific Meetings
Webster DW. Strengthening the science of firearm policy evaluations. Research Symposium:
Preventing Firearm Injuries among Children and Teens: The State of the Science. University of
Michigan, October 2019.

Webster DW. Public Health Approaches to Preventing Gun Violence. Plenary session presentation
at the Annual meeting of the American Society of Criminology, Atlanta, GA, November 2018.

Webster DW. Research and public safety collaborations focused on reducing gun violence in
Baltimore. Presented at the Annual meeting of the American Society of Criminology, New Orleans,
November 2016.

Webster DW. What have we learned about the impact of states’ gun policies. Plenary session
presentation at the annual meeting of the American Public Health Association, Denver, Nov. 2016.

Webster DW, Crifasi CK, Meyers JS, Vernick JS. Effects of changes in permit-to-purchase handgun
laws on suicide rates. Presented at the Annual Meeting of the American College of Epidemiology,
Atlanta, GA, September 29, 2015.

Webster DW, Meyers JS, Buggs S. Access to firearms among youth in the United States: Patterns,
consequences, and prevention strategies. Presented at the Institute of Medicine’s Forum on Global
Violence Prevention, Workshop on Lethal Means of Violence, Washington, DC, December 18, 2014.

Webster DW. State of the science and need for additional research to prevent gun violence in
America. Presentation at the Martha May Elliott Forum at the American Public Health Association
Annual Meetings, New Orleans, November 2014.

                                                                                  SSS-002339
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 36 of 46

                                                                                                   36


Webster DW. Community Involvement in the Evaluation of Baltimore’s Safe Streets Program to
Reduce Youth Violence. Presented at the annual meetings of the Society for Prevention Research,
Washington, DC May 29, 2014.

Webster DW. Mental health and means of violence. Presented at Workshop on Violence and
Mental Health: Opportunities for Prevention and Early Intervention, Institute of Medicine’s Forum on
Global Violence Prevention, February 26, 2014.

Webster DW. Effects of Missouri’s permit to purchase handgun licensing law on the diversion of
firearms to criminals and homicides. Presented at the annual meetings of the American Public Health
Association, Boston, November 2013.

Vittes KA, Webster DW, Vernick JS. Associations between state gun sales laws and the source of
criminals’ handguns they used to commit crime. Presented at the annual meetings of the American
Public Health Association, Boston, November 2013.

Webster DW. Effects of Baltimore’s Safe Streets Program on Gun Violence and Youth Attitudes
toward Resolving Conflicts with Guns. Presented at the World Health Summit, Berlin, Germany,
October 2013.

Webster DW. Safe Streets Baltimore – program effects on gun violence, youth attitudes, and the
lives of program participants. Presented at the meetings of the Society for the Advancement of
Violence and Injury Research, Baltimore, June 2013.

Parker EM, Gielen AC, Castillo R, Webster DW. Intimate Partner Violence and Patterns of Safety
Strategy Use among Women Seeking Temporary Protective Orders: A Latent Class Analysis.
Presented at the meetings of the Society for the Advancement of Violence and Injury Research,
Baltimore, June 2013.

Webster DW. Priorities for public health efforts to reduce gun violence. Presentation to the Institute
of Medicine’s Workshop on Priorities for Public Health Research Agenda to Reduce Firearm-Related
Violence, Washington, DC, April 2, 2013

Webster DW. State gun laws’ effects on the intra- and interstate diversion of guns used by
criminals. Presented at the annual meetings of the American Society of Criminology, Washington,
DC, November 2011.

Webster DW. Effects of state gun sales laws on the exportation of guns used by criminals.
Presented at the annual meetings of the American Public Health Association Meetings, Washington,
DC, November 2011.

Webster DW, Mendel JS, Vernick. Evaluating Baltimore’s Safe Streets Program’s effects on
violence. Presented at the annual meetings of the Amer. Public Health Assoc., Denver, Nov. 2010.




                                                                                 SSS-002340
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 37 of 46

                                                                                                    37

Webster DW, Vernick JS, Mendel JS. Interim evaluation of Baltimore's Safe Streets initiative:
Effects on gun violence. Presented at the Annual Meetings of the American Public Health
Association, Philadelphia, November 2009.

Webster DW. Impact of danger assessment screening and safety education on abused women's
perceived risk of serious re-abuse. Presented at the Annual Meetings of the American Public Health
Association, Philadelphia, November 2009.

Mendel JS, Webster DW, Vernick JS. Street outreach to prevent gun violence in Baltimore: An
analysis of high-risk conflict mediation. Presented at the Annual Meetings of the American Public
Health Association, Philadelphia, November 2009.

Vernick JS, Webster DW. An environmental approach to preventing firearm violence: targeting
illegal gun trafficking. Annual Meetings of Amer. Public Health Assoc., Philadelphia, Nov. 2009.

Vittes KA, Webster DW. Potential effects of expanding firearm prohibitions in the U.S.: analysis of
data from a national survey of prisoners. Presented at the Annual Meetings of the American Public
Health Association, Philadelphia, November 2009.

Webster DW, Vernick JS, Bulzacchelli MT. Effects of Policies to Promote Firearm Dealer and
Owner Accountability on Firearm Trafficking. Presented at the Annual Meeting of the American
Public Health Association, Washington, DC, November 2007.

Webster DW. Firearm violence roundtable: Data collection, data quality, and data access.
Roundtable discussion led at the Annual Meeting of the American Public Health Association,
Washington, DC, November 2007.

Webster DW, Vernick JS. Implementation of a Community Gun Violence Prevention Program: A
Focus on Outreach Workers' Efforts. Presented at the Annual Meeting of the American Public Health
Association, Washington, DC, November 2007.

Webster DW, Mahoney P, Campbell JC, Ghanbarpou S, Stockman J. Factors associated with
seeking a long term protective order and staying away among women seeking temporary protective
orders against a male partner. Presented at the Annual Meeting of the American Public Health
Association, Washington, DC, November 2007.

Webster DW, Mahoney P, Campbell JC, Ghanbarpou S. Communicating empirically-based
information about risks and protection strategies to survivors of intimate partner violence. Presented
at the Annual Meeting of the American Public Health Association, Washington, DC, Nov. 2007.

Webster DW, Vernick JS, Bulzacchelli MT. Association Between Regulations and Oversight of
Firearm Dealers and Gun Trafficking. Presented at the Annual Meeting of the American Society of
Criminology, Atlanta, November 2007.

Campbell JC, O’Sullivan C, Roehl J, Webster DW, Mahoney P, White M, Eliacin J, Guertin K.
What battered women know and do to protect themselves from abuse: results and methodological

                                                                                 SSS-002341
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 38 of 46

                                                                                                   38

challenges from the domestic violence risk assessment validation experiment. Paper presented at the
9th International Family Violence Research Conference, Portsmouth, NH, July 2005.

Webster DW, Vernick JS, Manganello JA, Zeoli AM. Effects of youth-focused firearm laws on
youth suicides. Paper presented at the annual meeting of the American Public Health Association,
Washington, DC, November 2004.

Vernick JS, Webster DW, Pierce MW, Johnson SB, Frattaroli S. Judging the constitutionality of
injury interventions using empirical data: The case of concealed weapons detectors. Paper presented
at the annual meeting of the American Public Health Association, Washington, DC, November 2004.

Vernick JS, Lewin NL, Beilenson PL, Mair JS, Lindamood MM, Teret SP, Webster DW. Using
local public health powers as a tool for gun violence prevention: The Baltimore Youth Ammunition
Initiative. Paper to be presented at the annual meeting of the American Public Health Association,
Washington, DC, November 2004.

Webster DW. Cracking down on corrupt gun dealers in Chicago: Effects on the illicit gun market.
Paper presented at the annual meeting of the American Public Health Association, San Francisco,
November 2003.

Campbell JC, Webster DW, Mahoney P, Rhoel J, O’Sullivan C. Domestic violence risk assessment
and history of injury. Presented at the Annual Meeting of the American Public Health Association,
San Francisco, November 2003.

Kim A, Webster DW. Effects of a one-gun-a-month purchase limit on illicit gun trafficking and
availability. Presented at the Annual Meeting of the American Public Health Association, San
Francisco, November 2003.

Campbell JC, Webster DW, Chouaf K, et al. “If I can’t have you, no one can”: Further exploration of
estrangement increasing risk of intimate partner femicide. Presented at the Annual Meetings of the
American Society of Criminology, Chicago, November 2002.

Kim A, Webster DW. The effects of the 1996 Maryland Gun Violence Prevention Act on Illicit Gun
Markets. Presented at the Annual Meeting of Amer. Public Health Assoc., Philadelphia, Nov. 2002.

Webster DW, Vernick JS, Hepburn L. The association between licensing, registration, and other gun
sales laws and the state-of-origin of crime guns. Presented at the National Association for Injury
Control Research Centers meeting, Pittsburgh, May 2001.

Webster DW, Vernick JS, Hepburn L. The association between licensing, registration, and other
complementary gun sales laws and the state-of-origin of crime guns. Presented at the annual
meetings of the American Public Health Association, Boston, November 2000.

Campbell JC, Webster DW, et al. Risk factors for intimate partner femicide among women in
physically abusive relationships. Presented at the annual meetings of the American Public Health
Association, Boston, November 2000.


                                                                               SSS-002342
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 39 of 46

                                                                                                   39


Webster DW, Vernick JS, Hepburn L. Can comprehensive gun control and enforcement keep guns
from being used in crime? Presented at the annual meetings of the American Society of Criminology,
Toronto, Ont., November 1999.
Roche K, Webster DW, Alexander C, Ensminger M. Neighborhood effects on the association
between parenting and youth fighting. Presented at the American Sociological Association Annual
Meetings, 1999.

Webster DW. Assessing sources of data on risk factors for intimate partner homicide: Proxy
respondent surveys versus police records. Femicide Research Working Meeting, Chapel Hill NC,
February 1999.

Webster DW, Campbell JC, Curry MA. Issues of using proxy informants in femicide research.
Annual meetings of the American Society of Criminology, Washington DC, November 1998.

McFarlane J, Webster DW, Campbell JC, Block CR, Ulrich Y. Femicide with and without suicide
by an intimate partner: A comparative analysis. Annual meetings of the American Society of
Criminology, Washington DC, November 1998.

Webster DW, Vernick JS, Huang K. The effects of Maryland’s law banning Saturday Night
Specials on homicides. American Public Health Assoc. Annual Meeting, Washington DC, Nov. 1998.
Vernick JS, Webster DW, Huang K. Maryland’s 1988 law banning Saturday Night Special
handguns: Effects on intermediate outcomes. American Public Health Association Annual Meeting,
Washington DC, November 1998.
Webster DW. Investigating a sudden increase in the lethality of shootings in Baltimore: A case
study. American Public Health Association Annual Meeting, Indianapolis IN, November 1997.

Freed LH, Wilson MHS, Longwell JJ, Carrese J, Webster DW. Deterrent to gun carrying among
incarcerated adolescent males. Presented at the Annual Meeting of the Robert Wood Johnson
Clinical Scholars Meeting, November 1998.

Webster DW, Kaljee L, Vernick JS, Cameron DD. Attitudes about new law enforcement
technologies and strategies for detecting concealed weapons in a high-crime urban community.
Presented at the National Institute of Justice Annual Research and Evaluation Meetings, Washington
DC, July 1998.

Webster DW, Campbell JC. Issues in using case-control methods in homicide research. Annual
Meetings of the American Society of Criminology, San Diego CA, November 1997.

Webster DW. Methodological challenges to evaluating the Brady Law. Annual Meetings of the
Homicide Research Working Group, Shepherdstown, WV, June 9 1997.

Webster DW. Modifying guns tor reduce child and adolescent mortality: A Risk Analysis.
American Public Health Association Annual Meeting, New York, November 1996.

Webster DW. School-based efforts to reduce adolescent violence. Presented at Children Harmed and


                                                                                  SSS-002343
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 40 of 46

                                                                                                       40

Harmful: Risks and Risk-Taking Among 10-15 Year-Olds, Working Conference. Chicago, September 1994.

Webster DW. Tackling the problem of gun carrying among youth: Behavior change vs.
environmental change. Paper presented at the National Conference on Risk-Taking Behaviors
Among Children and Adolescents. Arlington, VA, June 1994.
Webster DW. Individual vs. community perspective on the study and prevention of youth weapon
carrying. Public Health Service Annual Professional Meetings, Baltimore, MD, April 1994.

Webster DW, Wilson MEH. The role of primary care pediatricians in preventing firearm injuries to children
and youth. Johnson & Johnson Pediatric Institute Conference on the Pediatrician's Role in Violence
Prevention, Dulles, VA, March 1994.

Webster DW, Gainer PS, Champion, HR. Determinants of weapon carrying within a sample of inner
city junior high school students. Paper to be presented at the American Public Health Association
Annual Meetings, Washington, DC, November 1992.

Webster DW. Short-term effects of a primary prevention program for youth violence. American
Psychiatric Association Annual Meetings, Washington, DC, May 1992.

Webster DW, Sykes L, Champion HR, Gainer PS. The effects of Washington D.C.'s epidemic of gun
violence on trauma center admissions and wound profiles. American Public Health Association Annual
Meetings, Atlanta, GA, November 1991.

Champion HR, Oschner MG, Webster DW. A retrospective review of over 300 abdominal gunshot
wounds at an urban Level I trauma center. International Society of Surgery Conference, Stockholm,
Sweden, August 1991.

Wilson MEH, Webster DW, Duggan AK, Pakula LC. Firearm injury prevention counseling: are
pediatricians and parents ready? American College of Physicians Annual Meetings, April 1991.

Webster DW, Wilson MEH, Duggan AK. Parental beliefs and practices concerning firearm injury
prevention. American Public Health Association Annual Meetings, New York, October 1990.

Webster DW, Wilson MH, Duggan AK. Determinants of pediatrician firearm injury prevention
counseling practices. American Public Health Assoc. Annual Meetings, New York, October 1990.

Webster DW, Wilson MH, Duggan AK. Pediatrician attitudes and practices concerning firearm
injury prevention counseling. Amer. Pediatric Soc./Soc. Pediatric Research Meetings, Chicago, 1990.

Waller AE, Webster DW, Baker SP. Homicide and suicide among children, United States,
19801985. American Public Health Association Annual Meeting, Chicago, October 1989.

Keyl PM, Webster DW, Smith GS, Baker SP. The effect of Maryland's seat belt law on fatality
risks. SAE Conference on the Evaluation of Trends in Auto Safety, National Highway Traffic Safety
Administration, Washington, DC, May 1989.



                                                                                    SSS-002344
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 41 of 46

                                                                                                 41

Invited Presentations / Seminars / Webinars
Public Health Models and Evidence to Guide the Prevention of Gun Violence. 2nd Annual Sarah and
Erin Braner Endowed Lecture for the Department of Pediatrics at Oregon Health and Science
University’s (OHSU) Doernbecher Children’s Hospital, Portland. November 2019.

A Roadmap for Reducing Gun Violence in America. 28th Annual Herbert Lourie Memorial Lecture
on Health Policy, Maxwell School of Citizenship and Public Affairs, Syracuse University, Oct. 2016.

Gun Violence in America: How Culture and Politics Shape Our Response. Public Health Models for
Reducing Gun Violence. 22nd Annual Rosemary Flanigan Lecture, Center for Practical Bioethics,
KU School of Medicine, The University of Kansas, August 2016.

Lessons from Baltimore’s Safe Streets Program on Community Efforts to Reduce Gun Violence.
National Academies of Science, Engineering, and Medicine Workshop on Community Violence
Prevention. Brooklyn, NY, June 16, 2016.

Effects of Extending Background Check Requirements to Firearm Sales by Private Gun Owners.
White House meeting for state and local officials on strategies to reduce gun violence. Washington,
DC, May 24, 2016.

Priorities for Advancing Research on Gun Violence. American Association for the Advancement of
Science Forum on Science and Technology Policy, Washington, DC, April, 2016.

Evidence to Guide Public Health Efforts to Reduce Gun Violence. Keynote presentation at Gun
Violence: A Public Health Crisis Symposium, Washington University of St. Louis, April 5, 2016.

Effects of drug law enforcement practices on gun violence in Baltimore, 2003-2015. Presentation at
2016 National High-Intensity Drug Trafficking Areas Conference, Washington, DC, Feb. 18, 2016.

Public health approaches to reducing gun violence in America. Presentation at Moving from Crisis to
Action: A Public Health Approach to Reducing Gun Violence, Mother Emanuel A.M.E. Church,
Charleston, SC, Dec. 4, 2015.

Evidence on policies to keep guns from high-risk individuals. The Brady Center for Gun Violence
Prevention and the American Public Health Association’s Summit. Washington, DC, Oct. 27, 2015.

Charting a Course Toward Fewer Gun Deaths in America. National Public Health Week Grand
Rounds Lecture, Drexel University, School of Public Health, Philadelphia, April 8, 2015.

Evidence to Guide Gun Violence Prevention in America. National Public Health Week Grand
Rounds, University of Delaware, Newark, DE, April 6, 2015

Research on Policies to Keep Firearms from Dangerous People. Forum on Gun Violence Prevention.
American Public Health Association and Brady Campaign to Prevent Gun Violence. Washington,
DC, March 2, 2015.



                                                                                SSS-002345
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 42 of 46

                                                                                                  42

Why Collective Efficacy Makes us Safer than “Good Guys with Guns.” Q Commons Baltimore.
Baltimore. February 26, 2015.

Evidence that State Gun Policies Can Reduce Gun Availability to Criminals and Gun Violence. Gun
Violence Prevention Summit for State Legislators, Arlington, VA, December 9, 2014.

Opportunities and Challenges for Prosecutors Combatting Gun Violence in America. Keynote
presentation to the first meeting of Prosecutors Against Gun Violence, Atlanta, Oct. 21, 2014.

Evidence-Based Strategies to Reduce Gun Violence in America. Presentation as part of the
Distinguished Guest Faculty Seminars, University of Michigan Injury Research Center, Ann Arbor,
Oct. 21, 2014.

Evidence-Based Strategies for Reducing Gun-Related Violence and Injuries Among Youth. Grand
Rounds Presentation, Department of Pediatrics and Adolescent Medicine, Johns Hopkins University,
School of Medicine. Sept. 24, 2014.

America’s Path to Fewer Gun Deaths. Presented at TEDMED Conference, Washington, DC, Sept.
10, 2014.

Evidence-Based Policies to Reduce Gun Violence in America. George Mason University, Center for
Evidence-Based Crime Policy’s 2014 Symposium, June 23, 2014.

Using Research Evidence to Strengthen Maryland’s Gun Laws. Mid-Atlantic Public Health Grand
Rounds, Johns Hopkins Bloomberg School of Public Health, June 18, 2014.

Evidence to Support Efforts to Reform America’s Gun Laws. The Brady Campaign Summit.
Washington, DC, November 2013.

A Way Forward for Policies to Reduce Gun Violence in America. Invited to be a William J. Clinton
Distinguished Lecturer for the Clinton School of Public Service, University of Arkansas, Little Rock,
Sept. 10, 2013.

Public Health Approaches to Reducing Gun Violence. The Group Dynamics Seminar Series,
Institute for Social Research, University of Michigan, Ann Arbor, MI, October 7, 2013.

Preventing Intimate Partner Homicides by Keeping Firearms from Perpetrators of Domestic
Violence. Summit on Civil Protection Orders, National Council of Juvenile and Family Court Judges,
Washington, DC, June 2013.

Data and Informatics needs for gun violence prevention research. Webinar for the Public Health
Informatics Working Group for the American Medical Informatics Association. June 2013.

Webinar: Gun Violence: The Healthcare Providers Role in Prevention, National Healthcare
Collaborative on Violence and Abuse., June 2013.



                                                                                SSS-002346
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 43 of 46

                                                                                                 43

Firearm Policy and Gun Violence Prevention. Webinar for California Public Health Grand Rounds,
May 2013.

Public Health Interventions to Reduce Gun Violence to Youth. Keynote session, Pediatric Academic
Societies Annual Meeting, May 2013.
Priorities for a Public Health Research Agenda to Reduce the Threat of Firearm-Related Violence:
Workshop. Institute of Medicine, Washington, DC, April 2013.

Preventing Violence with Policies to Keep Guns from High-Risk People. George Washington
University, School of Public Health, Forum – From Dialogue to Action: Preventing Gun Violence,
April 5, 2013.

Research to Inform Policies to Keep Guns from High Risk People. The United States General
Accountability Office, April 3, 2013.

Policy Priorities for Reducing Youth Gun Violence: A Way Forward. Semi-annual meeting of the
Maternal and Child Health Section of the American Public Health Association, February 2013.

Importance of Assessing Threats to Study Validity: Cautions About Applying Questionable Evidence
to Policies and Programs to Reduce Violence. Evidence for Violence Prevention Across the Lifespan
and Around the World: A Workshop of the Forum on Global Violence Prevention, Institute of
Medicine, Washington, DC, January 23-24, 2013.

Preventing Gun Violence to Youth. Keynote presentation, King Holiday Celebration, Martin Luther
King, Jr. Center for Non-Violence, New York, NY, January 2013.

Changing the Code of the Street in Baltimore’s Most Violent Neighborhoods: Evaluation of a
CeaseFire-like Intervention. Patricia F. Waller Lecture. University of North Carolina, October 2012.

Reducing Risk for Reassault of Victims of Intimate Partner Violence. Network for Public Health
Law’s Eastern Region Symposium. University of Maryland Law School, Baltimore, June 26, 2012.

Firearm Seller Accountability Measures and the Diversion of Guns to Criminals. Congressional
briefing organized by George Mason University’s Center for Evidence Based Crime Policy,
Washington, DC, February 2012.

Research with Victims of Intimate Partner Violence: Risks, Benefits, and Safety Strategies. Plenary
session, Advancement of Ethical Research Conference, National Harbor, MD, December 2011.

Evaluating Baltimore’s Replication of Chicago’s CeaseFire Program: Effects on Youth Attitudes
and Gun Violence. Centers for Disease Control and Prevention, Atlanta, January 7, 2010.

Public Health Approaches to Gun Violence Prevention. Conference on Promoting Community Safety
and Preventing Violence: Integrating Lessons from Research and Practice. Ohio State University,
Columbus, OH, June 2009.



                                                                               SSS-002347
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 44 of 46

                                                                                                 44

Keys to States Keeping Guns From Criminals and Reducing Gun Violence. Meeting of State
Legislators Against Gun Violence, Gracie Mansion, New York, May 8, 2009.

Effects of Baltimore’s Safe Streets Program: A Public Health Approach to Reducing Gun Violence.
Trauma Seminar Series, Johns Hopkins Hospital, March 2009.

Effective Strategies for Combating Illegal Guns and Gun Violence. Roundtable on Gun Violence
Prevention, International Association of Chiefs of Police, Chicago, IL, November 2008.

Research Supporting the Lethality Assessment Program. Maryland Judicial Conference, Linthicum
Heights, MD, June 20, 2008.

Evidence-Based Strategies for Reducing Illegal Guns and Gun Violence. Seminar for the Baltimore
Police Department Command Staff Training, Baltimore, May 22, 2008.

Preventing Gun Violence. Invited seminar for the Baltimore City Circuit Court Judges, April 2008.

How Cities Can Reduce Gun Violence. Mid-Atlantic Regional Meeting, Mayors Against Illegal
Guns, March 2007.Strategies to Reduce Illegal Gun Trafficking. Harvard Injury Control Research
Center, January 2007.

Expert Panel, Midwest meeting of Mayors Against Illegal Guns, Chicago, October 2006.

Expert Panel for Mayors Against Illegal Guns Summit. New York, April 2006.

Promising Approaches for Violence Prevention. Association of Baltimore Area Grantmakers,
Baltimore, March 2006.

Evidence of the Effectiveness of Gun Policies. Graduate Seminar in Injury Research and Policy,
Johns Hopkins Bloomberg School of Public Health, February 2004.

Recent Research on Gun Violence Prevention. Seminar at the 2003 Child Advocacy Leadership
Institute, Advocates for Children and Youth, Washington, DC, November 2003.

Gun Policy: Understanding the Research and Defending the Data. Seminar at 2002 Child Advocacy
Leadership Institute, National Association of Child Advocates, Washington, DC, November 2002.

Preventing Gun Violence Among Youth. Seminar for the University of Maryland Journalism
Fellowship in Child and Family Policy, Washington, DC, November 2002.

Opportunities for Preventing Gun Violence in the U.S. Robert W. Leraas Lecture, St. Olaf College,
Northfield MN, October 2002.

The Impact of Gun Safe Storage Laws on Firearm Mortality Risks among Youth. National Academy
of Sciences, Institute of Medicine Meeting on Youth and Gun Violence. Washington, DC, Sept 2002.


                                                                              SSS-002348
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 45 of 46

                                                                                                      45

Recent Research on the Effectiveness of Gun Policies. Citizens’ Conference to Stop Gun Violence.
Arlington, VA, February 2002.

How Criminally-Involved Youth Obtain Their Guns. Citizens’ Conference to Stop Gun Violence.
Arlington, VA, February 2002.

The Role of Alcohol in Interpersonal Violence. Johns Hopkins University, Center for Injury
Research and Policy Seminar, October 2001.

Risk Factors for Near Fatal Intimate Partner Assaults. Johns Hopkins University, Department of
Mental Hygiene’s Seminar Series on Violence Research, September 2001.

Effects of child access prevention gun laws on unintentional gun deaths to children. Presented at the
annual meeting of the Handgun Epidemic Lowering Plan (HELP) Network, Atlanta, April 2001.

Public health models for reducing gun violence. Grand rounds presentation at George Washington
University School of Medicine, Washington, DC, April 2000.

Methodological challenges to studying risk factors for intimate partner homicide. Seminar for the
Center for Injury Research and Policy, Johns Hopkins School of Public Health, March 1999.

School-based interventions to reduce youth violence: Do our programs fit the problem? Annual
conference of Maryland State School Health Council, Ocean City MD, April 1998.

The role of health professionals in the prevention of youth violence. Continuing medical education
seminar at Bethesda Memorial Hospital, Boynton Beach, FL, February 1998.

Determinants of youth violence and scientific support for interventions. Best Practices in Adolescent
Health Conference, Annapolis MD, May 1996.

Media advocacy and public health: A case study of a campaign to increase support for handgun
restrictions. Johns Hopkins University School of Public Health Seminar, April 1995.

The evaluation of the policy program of the California Wellness Foundation’s Violence Prevention
Initiative, MPH Seminar, November 1995.

The limitations of skill-focused conflict resolution curricula for reducing youth violence. Handgun
Epidemic Lowering Plan (HELP) Network Annual Meeting. Chicago, September 1994.

Promising public health approaches to violence prevention. Presentation to the Board of Directors,
Physicians for Social Responsibility, Bethesda, MD, March 1994.

The ability of gun laws to reduce deaths and injuries. Presentation to the Maryland State Office of
Strategic Drug Enforcement Coordination, Columbia, MD, January 1994.




                                                                                 SSS-002349
       Case 5:18-cv-00555-XR Document 274-2 Filed 09/18/20 Page 46 of 46

                                                                                                     46

The limitations of conflict resolution curricula for adolescents. National Symposium on Violence,
Safety, and Health in Urban Schools. Sponsored by the Council of Great City Schools, Washington,
DC, December 1993.

The role of public health in violence prevention. JHU Seminar sponsored by the Department of
Mental Hygiene and The Injury Prevention Center, December 1993.

Research on Strategies to Prevent Youth Violence. Creative Solutions to Problem of Urban Violence.
Symposium sponsored by the Baltimore Urban League and the YMCA. Baltimore, April 6, 1993.

Public Health Professionals' Role in Reducing Injuries from Violence. Preventive Medicine in
Minority Communities: First or Last Resort? Symposium sponsored by the Student National
Medical Association of The Johns Hopkins School of Medicine. Baltimore, MD, April 3, 1993.

Health Professionals' Role in Limiting Children's Access to Firearms. Surgeon General's Invitational
Workshop. Keeping Kids Safe: Strategies for Preventing Violence and Injury, Columbia, MD,
November 19, 1992.

A Legislative Agenda for Violence Reduction. Consortium of Virginia Urban Municipalities,
Williamsburg, VA, July 10, 1992.

Keynote Address: The epidemiology of violence and public health approaches to the problem. 13th
Annual Institute of the Virginia Organization of Health Care Social Workers, Richmond, June 1992.

Research Objectives
To study the causes and prevention of interpersonal and self-inflicted violence and associated
injuries; to study the effectiveness interventions intended to reduce severe forms of violence; to
develop and assess instruments designed to assess the risk for future violence.

Keywords violence, violence prevention, firearm injuries, gun policy, domestic violence,
substance abuse

Community Involvement:
Coach, Bethesda-Chevy Chase Baseball Youth League 2001- 2010.

Served as Co-Chair of Social Justice Committee and as a member of the Board of Trustees at Temple
Emanuel, Kensington, MD, 2004- 2007.




                                                                                   SSS-002350
